Free Writing Prospectus Filed Pursuant to Rule 433 File No. 333-177891-04 WFRBS 2013-C13 Disclaimer STATEMENT REGARDING THIS FREE WRITING PROSPECTUS The depositor has filed a registration statement (including a prospectus) with the Securities and Exchange Commission (‘‘SEC’’) (SEC File No. 333-177891) for the offering to which this communication relates. Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the depositor, any underwriter, or any dealer participating in the offering will arrange to send you the prospectus after filing if you request it by calling toll free 1-866-884-2071 (8 a.m. – 5 p.m. EST) or by emailing rbscmbs@rbs.com. Nothing in this document constitutes an offer of securities for sale in any other jurisdiction where the offer or sale is not permitted.The information contained herein is preliminary as of the date hereof, supersedes any such information previously delivered to you and will be superseded by any such information subsequently delivered and ultimately by the final prospectus relating to the securities.These materials are subject to change, completion, supplement or amendment from time to time. STATEMENT REGARDING ASSUMPTIONS AS TO SECURITIES, PRICING ESTIMATES AND OTHER INFORMATION The attached information contains certain tables and other statistical analyses (the “Computational Materials”) which have been prepared in reliance upon information furnished by the Mortgage Loan Sellers.Numerous assumptions were used in preparing the Computational Materials, which may or may not be reflected herein.As such, no assurance can be given as to the Computational Materials’ accuracy, appropriateness or completeness in any particular context; or as to whether the Computational Materials and/or the assumptions upon which they are based reflect present market conditions or future market performance.The Computational Materials should not be construed as either projections or predictions or as legal, tax, financial or accounting advice.You should consult your own counsel, accountant and other advisors as to the legal, tax, business, financial and related aspects of a purchase of these securities.Any weighted average lives, yields and principal payment periods shown in the Computational Materials are based on prepayment and/or loss assumptions, and changes in such prepayment and/or loss assumptions may dramatically affect such weighted average lives, yields and principal payment periods.In addition, it is possible that prepayments or losses on the underlying assets will occur at rates higher or lower than the rates shown in the attached Computational Materials.The specific characteristics of the securities may differ from those shown in the Computational Materials due to differences between the final underlying assets and the preliminary underlying assets used in preparing the Computational Materials.The principal amount and designation of any security described in the Computational Materials are subject to change prior to issuance.None of RBS Securities Inc. (“RBSSI”), Wells Fargo Securities, LLC (“WFS”), Citigroup Global Markets Inc., or any of their respective affiliates make any representation or warranty as to the actual rate or timing of payments or losses on any of the underlying assets or the payments or yield on the securities. The information in this presentation is based upon management forecasts and reflects prevailing conditions and management’s views as of this date, all of which are subject to change.In preparing this presentation, we have relied upon and assumed, without independent verification, the accuracy and completeness of all information available from public sources or which was provided to us by or on behalf of the Mortgage Loan Sellers or which was otherwise reviewed by us. This free writing prospectus contains certain forward-looking statements.If and when included in this free writing prospectus, the words “expects”, “intends”, “anticipates”, “estimates” and analogous expressions and all statements that are not historical facts, including statements about our beliefs or expectations, are intended to identify forward-looking statements.Any forward-looking statements are made subject to risks and uncertainties which could cause actual results to differ materially from those stated.Those risks and uncertainties include, among other things, declines in general economic and business conditions, increased competition, changes in demographics, changes in political and social conditions, regulatory initiatives and changes in customer preferences, many of which are beyond our control and the control of any other person or entity related to this offering.The forward-looking statements made in this free writing prospectus are made as of the date stated on the cover.We have no obligation to update or revise any forward-looking statement. RBS is a trade name for the investment banking business of RBSSI.Securities, syndicated loan arranging, financial advisory and other investment banking activities are performed by RBSSI and their securities affiliates.Lending, derivatives and other commercial banking activities are performed by The Royal Bank of Scotland plc and their banking affiliates.RBSSI is a member of SIPC, FINRA and the NYSE. Wells Fargo Securities is the trade name for the capital markets and investment banking services of Wells Fargo & Company and its subsidiaries, including but not limited to Wells Fargo Securities, LLC, a member of NYSE, FINRA, NFA and SIPC; Wells Fargo Institutional Securities, LLC, a member of FINRA and SIPC; and Wells Fargo Bank, N.A. Wells Fargo Securities, LLC carries and provides clearing services for Wells Fargo Institutional Securities, LLC customer accounts. IRS CIRCULAR 230 NOTICE THIS FREE WRITING PROSPECTUS IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING U.S. FEDERAL, STATE OR LOCAL TAX PENALTIES.THIS TERM SHEET IS WRITTEN AND PROVIDED BY THE DEPOSITOR IN CONNECTION WITH THE PROMOTION OR MARKETING BY THE DEPOSITOR AND THE CO-LEAD BOOKRUNNING MANAGERS OF THE TRANSACTION OR MATTERS ADDRESSED HEREIN.INVESTORS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. IMPORTANT NOTICE REGARDING THE OFFERED CERTIFICATES This free writing prospectus is not an offer to sell or a solicitation of an offer to buy these securities in any jurisdiction where such offer, solicitation or sale is not permitted. The certificates to be backed in part by the assets described herein, and such assets, are subject tomodification,revision and other changes (due to, among other things, the possibility that the mortgage loans that comprise the pool may become delinquent or defaulted, may be removed or replaced and that similar or different mortgage loans may be added to the pool or may not be funded) at any time prior to issuance or availability of a final prospectus.Such certificates are being offered on a “when, as and if issued” basis.Prospective investors should understand that, when considering the purchase of such certificates, a contract of sale will come into being no sooner than the date on which the relevant class of certificates has been priced and the underwriters have confirmed the allocation of certificates to be made to investors; any “indications of interest” expressed by any prospective investor, and any “soft circles” generated by the underwriters, will not create binding contractual obligations for such prospective investors, on the one hand, or the underwriters, the depositor or any of their respective agents or affiliates, on the other hand. As a result of the foregoing, a prospective investor may commit to purchase certificates that have characteristics (including with respect to the underlying assets) that may change, and each prospective investor is advised that all or a portion of the certificates referred to in these materials may be issued with characteristics (including with respect to the underlying assets) that differ from the characteristics described in these materials.The underwriters’ obligation to sell certificates to any prospective investor is conditioned on the certificates that are actually issued and the transaction having the characteristics described in these materials.If the underwriters determine that one or more conditions are not satisfied in any material respect, such prospective investor will be notified, and neither the depositor nor any underwriter will have any obligation to such prospective investor to deliver any portion of the certificates that such prospective investor has committed to purchase, and there will be no liability between the underwriters, the depositor or any of their respective agents or affiliates, on the one hand, and such prospective investor, on the other hand, as a consequence of the non-delivery. The underwriters and/or their affiliates or respective employees may from time to time have a long or short position in any security or contract discussed in these materials. The information contained in this free writing prospectus is preliminary as of the date hereof, supersedes any previous such information delivered to any prospective investor and will be superseded by information delivered to such prospective investor prior to the time of sale.These materials are subject to change, completion, supplement or amendment from time to time. IMPORTANT NOTICE RELATING TO AUTOMATICALLY-GENERATED EMAIL DISCLAIMERS Any legends, disclaimers or other notices that may appear at the bottom of, or attached to,any email communication to which this free writing prospectus is attached relating to (1) these materials not constituting an offer (or a solicitation of an offer), (2) no representation being made that these materials are accurate or complete and may not be updated or (3) these materials possibly being confidential, are not applicable to these materials and should be disregarded.Such legends, disclaimers or other notices have been automatically generated as a result of these materials having been sent via Bloomberg or another system. WFRBS Commercial Mortgage Trust 2013-C13 ANNEX A— CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS AND MORTGAGED PROPERTIES Mortgage Loan Number Property Name Mortgage Loan Seller(1) Cross Collateralized and Cross Defaulted Loan Flag(2) Address City State Zip Code 1 188 Spear Street and 208 Utah Street WFB Various San Francisco CA Various 188 Spear Street WFB 188 Spear Street San Francisco CA 208 Utah Street WFB 208 Utah Street San Francisco CA 2 301 South College Street WFB 301 South College Street Charlotte NC 3 GSA Portfolio WFB Various Various Various Various DEA - Milwaukee, WI WFB 4725 West Electric Avenue Milwaukee WI DEA - Tucson, AZ WFB 6970 & 6990 South Palo Verde Road Tucson AZ SSA / ODAR - Lexington, KY WFB 2241 Buena Vista Road Lexington KY FBI - Cary, NC WFB 110 Pinedale Springs Way Cary NC IRS - Mesa, AZ WFB 1818 East Southern Avenue Mesa AZ Multi GSA - McAllen, TX WFB 1101 East Hackberry Avenue McAllen TX MEPS - Spokane, WA WFB 8510 West Highway 2 Spokane WA FBI - Baton Rouge, LA WFB 18134 East Petroleum Drive Baton Rouge LA SSA - Mesa, AZ WFB 702 West Jerome Avenue Mesa AZ DEA - Billings, MT WFB 2970 King Avenue West Billings MT SSA - Indianapolis, IN WFB 6745 Network Place Indianapolis IN SSA - Lacombe, LA WFB 64285 Highway 434 Lacombe LA IRS - Huntsville, AL WFB 5123 Research Drive Northwest Huntsville AL SSA - Muskegon, MI WFB 340 Morris Avenue Muskegon MI 4 825-845 Lincoln Road WFB 825-845 Lincoln Road Miami Beach FL 5 Hampton Inn & Suites Oceanfront RBS 1801 South Ocean Boulevard Myrtle Beach SC 6 Ashford Place Apartments RBS 107 Ashford Drive West Monroe LA 7 Blue Diamond Ranch LIG I 4800 Blue Diamond Road Las Vegas NV 8 Bimbo Bakeries Distribution Center WFB 57-54 Page Place Maspeth NY 9 Hampton Inn & Suites – Beale Street WFB 175 Peabody Place Memphis TN 10 Southport Commons WFB 4650-4850 East Southport Road; 6810 South Emerson Avenue Indianapolis IN 11 Merrick Commons WFB 1634-1704 Merrick Road Merrick NY 12 Industry West Commerce Center WFB Various Santa Rosa CA 256 Sutton Place WFB 256 Sutton Place Santa Rosa CA 258 Sutton Place WFB 258 Sutton Place Santa Rosa CA 237 Todd Road WFB 237 Todd Road Santa Rosa CA 13 The Henry - Autograph Collection by Marriott WFB 300 Town Center Drive Dearborn MI 14 Merchants Exchange LIG I 4400 Roswell Road Marietta GA 15 Hampton Inn & Suites - Atlanta WFB 161 Spring Street Northwest Atlanta GA 16 Water Tower RBS 5acadam Avenue Portland OR 17 100 International Drive WFB 100 International Drive Portsmouth NH 18 Hampton Inn - GA Tech WFB 244 North Avenue Northwest Atlanta GA 19 Simi Valley Promenade WFB 5105-5197 East Los Angeles Avenue Simi Valley CA 20 Spring Park Plaza Shopping Center Basis 2308-2370 South Range Avenue Denham Springs LA 21 Garwood Plaza RBS 301-329 North Avenue Garwood NJ 22 Cobblestone Ridge LIG I 4125 Pebble Ridge Circle Colorado Springs CO 23 Hilton Garden Inn - Baton Rouge WFB 3330 Harding Boulevard Baton Rouge LA 24 Hampton Inn - Birmingham WFB 3400 Colonnade Parkway Birmingham AL 25 Bit O Home MHC CIIICM Crossed-A 5002 West McFadden Avenue Santa Ana CA 26 Liberty MHC CIIICM Crossed-A 329 South Harbor Boulevard Santa Ana CA 27 Hampton Inn & Suites - Legacy Park WFB 3199 Parkwood Boulevard Frisco TX 28 US Storage Centers - Torrance RBS 735 West Carson Street Torrance CA 29 Gateway 101 LIG I 15815 East Frank Lloyd Wright Boulevard Scottsdale AZ 30 Johnson City Town Center WFB 420 Harry L Drive Johnson City NY 31 Villa Hermosa Mobile Home Park WFB 2050 South Magic Way Henderson NV 32 Stone Gate Plaza LIG I 910 & 1004 South Crowley Road Crowley TX 33 Security Public Storage - Ashburn WFB 45050 Russell Branch Parkway Ashburn VA 34 Sheridan Building LIG I 125-37 South 9th Street Philadelphia PA 35 The Preserve at Woodland WFB 2201-2380 Valleywood Drive Southeast Grand Rapids MI 36 Holiday Inn Express - Largo RBS 9101 Basil Court Largo MD 37 Staybridge Suites Stafford RBS 11101 Fountain Lake Drive Stafford TX 38 Buckhorn Ranch Estates MHC CIIICM 2993 Curtis Street Des Plaines IL 39 Holiday Inn - Ames RBS 2609 University Boulevard Ames IA 40 Yorkshire Village Basis 12221 Fleming Drive Houston TX 41 Next Door Self Storage CIIICM Various Various IL Various Next Door Self Storage - Crest Hill CIIICM 1906 Plainfield Road Crest Hill IL Next Door Self Storage - Wolf's Road CIIICM 25641 Wolf's Crossing Road Plainfield IL 42 1523 Central Park Avenue Owners, Inc. NCB, FSB 1523 Central Park Avenue Yonkers NY 43 Candlewood Suites - Victoria, TX RBS 7103 North Navarro Street Victoria TX 44 1101-1123 Kings Highway WFB 1100-1123 Kings Highway Brooklyn NY 45 Hampton Inn Newnan WFB 50 Hampton Way Newnan GA 46 Holiday Inn Express - Ames RBS 2600 East 13th Street Ames IA 47 Reno Regency Apartments LIG I 590 North Lake Street Reno NV 48 Gardendale Apartments WFB 8350-8356 Gardendale Street Paramount CA 49 Willow Trace Apartments WFB 8100 Pines Road Shreveport LA 50 Portofino Village Apartments WFB 13202 Downey Avenue Paramount CA 51 Tracy Tenants Corp. NCB, FSB 245 East 24th Street New York NY 52 Kensington Gate Owners Incorporated NCB, FSB One Kensington Gate Great Neck NY 53 Shawnee Square Basis 144 Consumer Center Drive Chillicothe OH 54 South Shore Basis 2640 East League City Parkway League City TX 55 Omega Self Storage WFB 99 East 2nd Street Mineola NY 56 200 East 78th Street Owners Corp. NCB, FSB 200/206 East 78th Street a/k/a 1359 3rd Avenue New York NY 57 Creekside Apartments WFB 3018 Knickerbocker Road San Angelo TX 58 Clifton Park Basis 4211 Shannon Drive Baltimore MD 59 Bingham Office Basis 32500 Telegraph Road Bingham Farms MI 60 21 N. Chatsworth Owners Corp. NCB, FSB 21 North Chatsworth Avenue Larchmont NY 61 9035 Wadsworth Parkway WFB 9035 Wadsworth Parkway Westminster CO 62 Prunedale Self Storage WFB 8305 Prunedale North Road Salinas CA 63 Spring Hill Office Suites Basis 504 Spring Hill Drive Spring TX 64 Omega Storage Industrial Place WFB 4178 Industrial Place; 4154 Austin Boulevard Island Park NY 65 Thomasson Center Basis 3220 Gus Thomasson Road Mesquite TX 66 2035 Central Park Ave. Owners Corp. NCB, FSB 2035 Central Park Avenue Yonkers NY 67 632 Palmer Road Owners, Inc. NCB, FSB 632 Palmer Road Yonkers NY 68 Twin Falls MHC CIIICM Various Twin Falls ID Cameo MHC CIIICM 281 Caswell Avenue West Twin Falls ID Rock Creek MHC CIIICM 350 Grandview Drive North Twin Falls ID 69 Country Breeze MHC CIIICM 11448 South Avenue 9 E Yuma AZ 70 Caribbean House, Inc. NCB, FSB 1375 River Road Edgewater NJ 71 325 House Inc. NCB, FSB 325 East 77th Street New York NY 72 Mutual Housing Association, Inc. NCB, FSB 3850 Sedgwick Avenue Bronx NY 73 Georgian House Owners Corp. NCB, FSB 118-11 84th Avenue Kew Gardens NY 74 Rite Aid Renton CIIICM 3116 Northeast Sunset Boulevard Renton WA 75 Storage Direct Amargosa WFB 15262 Mojave Drive Victorville CA 76 Arkansas Owners Corp. NCB, FSB 84-19 51st Avenue Elmhurst NY 77 510-580 17th Street LIG I 510-580 East 17th Street Idaho Falls ID 78 Clay Medical WFB 8100 Oswego Road Liverpool NY 79 Eldorado Estates WFB 2320 Eslinger Road New Smyrna Beach FL 80 Shreveport Plaza WFB 6205 Westport Avenue Shreveport LA 81 Kozy MHC CIIICM 3113 Cortez Road West Bradenton FL 82 AAA Storage Depot CIIICM 3030 West Irving Street Pasco WA 83 51 West 81st Street Corp. NCB, FSB 51 West 81st Street New York NY 84 110-34 73rd Owners Corp. NCB, FSB 110-34 73rd Road Forest Hills NY 85 1155 Ocean Apt. Corp. NCB, FSB 1155 Ocean Avenue Brooklyn NY 86 Whitehall Commons, Ltd. NCB, FSB 45 Pondfield Road West Bronxville NY 87 Coachella MHC CIIICM 49615 Harrison Street Coachella CA 88 America's Budget Storage WFB 40671 Joy Road Canton MI 89 Claridge Apartment Corporation NCB, FSB 50 Hill Park Avenue Great Neck NY 90 Fountain Gardens Owners Corp. NCB, FSB 4499 Henry Hudson Parkway West Bronx NY 91 13-19 White Street Corp. NCB, FSB 13-19 White Street New York NY 92 Cathedral Canyon Self Storage WFB 36000 Cathedral Canyon Drive Cathedral City CA 93 Pine Crest MHC CIIICM 1628 East Caro Road; 1799 Sunset Drive Caro MI 94 120-10-12 85th Ave. Owners Corp. NCB, FSB 120-10/12 85th Avenue Kew Gardens NY 95 920 Broadway Owners', Inc. NCB, FSB 920 Broadway Woodmere NY Mortgage Loan Number General Property Type Specific Property Type Year Built Year Renovated Number of Units(3) Unit of Measure Cut-off Date Balance Per Unit of Measure(3)(4) Original Balance ($)(4) Cut-off Date Balance ($)(4) 1 Office CBD Various Various Sq. Ft. Office CBD Sq. Ft. Office CBD Sq. Ft. 2 Office CBD Sq. Ft. 3 Various Various Various Various Sq. Ft. Office Suburban Sq. Ft. Mixed Use Office/Industrial Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. Office Suburban Sq. Ft. 4 Retail Unanchored Sq. Ft. 5 Hospitality Limited Service Rooms 6 Multifamily Garden 2006-2008 Units 7 Retail Anchored 2008-2010 Sq. Ft. 8 Industrial Warehouse Sq. Ft. 9 Hospitality Limited Service Rooms 10 Retail Anchored Sq. Ft. 11 Retail Anchored Sq. Ft. 12 Industrial Warehouse Sq. Ft. Industrial Warehouse Sq. Ft. Industrial Warehouse Sq. Ft. Industrial Warehouse Sq. Ft. 13 Hospitality Full Service Rooms 14 Retail Anchored Sq. Ft. 15 Hospitality Limited Service Rooms 16 Mixed Use Office/Retail Various Sq. Ft. 17 Office Suburban Sq. Ft. 18 Hospitality Limited Service Rooms 19 Retail Anchored Sq. Ft. 20 Retail Shadow Anchored 2006-2008 Sq. Ft. 21 Retail Anchored Sq. Ft. 22 Multifamily Garden Units 23 Hospitality Full Service Rooms 24 Hospitality Limited Service Rooms 25 Manufactured Housing Community Manufactured Housing Community 80 Pads 26 Manufactured Housing Community Manufactured Housing Community 1946, 1961 95 Pads 27 Hospitality Limited Service Rooms 28 Self Storage Self Storage Sq. Ft. 29 Retail Shadow Anchored Sq. Ft. 30 Retail Anchored Sq. Ft. 31 Manufactured Housing Community Manufactured Housing Community Pads 32 Retail Anchored Sq. Ft. 33 Self Storage Self Storage Sq. Ft. 34 Office CBD Sq. Ft. 35 Multifamily Garden Units 36 Hospitality Limited Service 89 Rooms 37 Hospitality Extended Stay 90 Rooms 38 Manufactured Housing Community Manufactured Housing Community Pads 39 Hospitality Full Service 75 Rooms 40 Multifamily Garden Units 41 Self Storage Self Storage Various Sq. Ft. Self Storage Self Storage 2000, 2006, 2008 Sq. Ft. Self Storage Self Storage 2000, 2010 Sq. Ft. 42 Multifamily Cooperative Units 43 Hospitality Extended Stay 82 Rooms 44 Mixed Use Office/Retail Sq. Ft. 45 Hospitality Limited Service 91 Rooms 46 Hospitality Limited Service 74 Rooms 47 Multifamily High Rise Units 48 Multifamily Garden 76 Units 49 Multifamily Garden Units 50 Multifamily Garden 64 Units 51 Multifamily Cooperative Units 52 Multifamily Cooperative 94 Units 53 Retail Anchored Sq. Ft. 54 Retail Shadow Anchored Sq. Ft. 55 Self Storage Self Storage Sq. Ft. 56 Multifamily Cooperative Units 57 Multifamily Garden Units 58 Self Storage Self Storage Sq. Ft. 59 Office Suburban Sq. Ft. 60 Multifamily Cooperative 84 Units 61 Office Suburban Sq. Ft. 62 Self Storage Self Storage Sq. Ft. 63 Office Suburban Sq. Ft. 64 Self Storage Self Storage Sq. Ft. 65 Mixed Use Office/Retail Sq. Ft. 66 Multifamily Cooperative 69 Units 67 Multifamily Cooperative Units 68 Manufactured Housing Community Manufactured Housing Community Various Pads Manufactured Housing Community Manufactured Housing Community 1970, 1975 Pads Manufactured Housing Community Manufactured Housing Community 64 Pads 69 Manufactured Housing Community Manufactured Housing Community Pads 70 Multifamily Cooperative 61 Units 71 Multifamily Cooperative 59 Units 72 Multifamily Cooperative Units 73 Multifamily Cooperative Units 74 Retail Single Tenant Sq. Ft. 75 Self Storage Self Storage Sq. Ft. 76 Multifamily Cooperative 90 Units 77 Retail Shadow Anchored Sq. Ft. 78 Office Medical Sq. Ft. 79 Manufactured Housing Community Manufactured Housing Community Pads 80 Retail Shadow Anchored Sq. Ft. 81 Manufactured Housing Community Manufactured Housing Community 96 Pads 82 Self Storage Self Storage Sq. Ft. 83 Multifamily Cooperative 93 Units 84 Multifamily Cooperative 65 Units 85 Multifamily Cooperative 59 Units 86 Multifamily Cooperative 62 Units 87 Manufactured Housing Community Manufactured Housing Community 1961, 1973 Pads 88 Self Storage Self Storage Sq. Ft. 89 Multifamily Cooperative 52 Units 90 Multifamily Cooperative 57 Units 91 Multifamily Cooperative 13 Units 92 Self Storage Self Storage Sq. Ft. 93 Manufactured Housing Community Manufactured Housing Community 89 Pads 94 Multifamily Cooperative 59 Units 95 Multifamily Cooperative 20 Units Mortgage Loan Number % of Aggregate Cut-off Date Balance(4) Maturity Date or ARD Balloon Payment ($) ARD Loan Origination Date First Pay Date Last IO Pay Date First P&I Pay Date Maturity Date or Anticipated Repayment Date ARD Loan Maturity Date Gross Mortgage Rate Trust Advisor Fee Rate 1 N 2 N 0 3 N 4 N 5 N 6 N 7 N 8 N 9 N 10 N 11 N 12 N 13 N 14 N 15 N 16 N 17 N 18 N 19 N 20 N 21 N 22 N 23 N 24 N 25 N 26 N 27 N 28 N 29 N 30 N 31 N 32 N 33 N 34 N 35 N 36 N 37 N 38 N 39 N 40 N 41 N 42 N 43 N 44 N 45 N 46 N 47 Y 48 N 49 N 50 N 51 N 52 N 53 N 54 N 55 N 56 N 57 N 58 N 59 N 60 N 61 N 62 N 63 N 64 N 65 N 66 N 67 N 68 N 69 N 70 N 71 N 72 N 73 N 74 N 75 N 76 N 77 N 78 N 79 N 80 N 81 N 82 N 83 N 84 N 85 N 86 N 87 N 88 N 89 N 90 N 91 N 92 N 93 N 94 N 95 N Mortgage Loan Number Trustee/CA Fee Rate Servicing Fee Rate Net Mortgage Rate Interest Accrual Method Monthly P&I Payment ($) Amortization Type Interest Accrual Method During IO Original Term to Maturity or ARD (Mos.) Remaining Term to Maturity or ARD (Mos.) Original IO Period (Mos.) 1 Actual/360 Interest-only, Amortizing Balloon Actual/360 24 2 Actual/360 Interest-only, Amortizing Balloon Actual/360 60 3 Actual/360 Interest-only, Balloon Actual/360 4 Actual/360 Interest-only, Balloon Actual/360 5 Actual/360 Amortizing Balloon 0 6 Actual/360 Interest-only, Amortizing Balloon Actual/360 18 7 Actual/360 Amortizing Balloon 0 8 Actual/360 Interest-only, Balloon Actual/360 9 Actual/360 Amortizing Balloon 60 58 0 10 Actual/360 Amortizing Balloon 0 11 Actual/360 Amortizing Balloon 0 12 Actual/360 Amortizing Balloon 0 13 Actual/360 Amortizing Balloon 60 59 0 14 Actual/360 Amortizing Balloon 0 15 Actual/360 Interest-only, Amortizing Balloon Actual/360 60 58 12 16 Actual/360 Amortizing Balloon 0 17 Actual/360 Amortizing Balloon 0 18 Actual/360 Amortizing Balloon 0 19 Actual/360 Amortizing Balloon 0 20 Actual/360 Interest-only, Amortizing Balloon Actual/360 24 21 Actual/360 Amortizing Balloon 0 22 Actual/360 Amortizing Balloon 0 23 Actual/360 Interest-only, Amortizing Balloon Actual/360 60 58 12 24 Actual/360 Interest-only, Amortizing Balloon Actual/360 60 58 12 25 Actual/360 Amortizing Balloon 0 26 Actual/360 Amortizing Balloon 0 27 Actual/360 Interest-only, Amortizing Balloon Actual/360 60 58 12 28 Actual/360 Interest-only, Amortizing Balloon Actual/360 24 29 Actual/360 Amortizing Balloon 0 30 Actual/360 Amortizing Balloon 0 31 Actual/360 Amortizing Balloon 0 32 Actual/360 Interest-only, Amortizing Balloon Actual/360 24 33 Actual/360 Amortizing Balloon 0 34 Actual/360 Amortizing Balloon 60 58 0 35 Actual/360 Amortizing Balloon 0 36 Actual/360 Amortizing Balloon 0 37 Actual/360 Amortizing Balloon 0 38 Actual/360 Amortizing Balloon 0 39 Actual/360 Amortizing Balloon 0 40 Actual/360 Amortizing Balloon 0 41 Actual/360 Amortizing Balloon 0 42 Actual/360 Amortizing Balloon 0 43 Actual/360 Amortizing Balloon 0 44 Actual/360 Interest-only, Balloon Actual/360 45 Actual/360 Amortizing Balloon 0 46 Actual/360 Amortizing Balloon 0 47 Actual/360 Amortizing Balloon, ARD 0 48 Actual/360 Amortizing Balloon 0 49 Actual/360 Interest-only, Amortizing Balloon Actual/360 24 50 Actual/360 Amortizing Balloon 0 51 Actual/360 Amortizing Balloon 0 52 Actual/360 Interest-only, Balloon Actual/360 53 Actual/360 Amortizing Balloon 0 54 Actual/360 Amortizing Balloon 0 55 Actual/360 Amortizing Balloon 0 56 Actual/360 Interest-only, Balloon Actual/360 57 Actual/360 Interest-only, Amortizing Balloon Actual/360 24 58 Actual/360 Amortizing Balloon 0 59 Actual/360 Amortizing Balloon 0 60 Actual/360 Amortizing Balloon 0 61 Actual/360 Amortizing Balloon 0 62 Actual/360 Amortizing Balloon 0 63 Actual/360 Interest-only, Amortizing Balloon Actual/360 24 64 Actual/360 Amortizing Balloon 0 65 Actual/360 Amortizing Balloon 0 66 Actual/360 Amortizing Balloon 0 67 Actual/360 Amortizing Balloon 0 68 Actual/360 Amortizing Balloon 0 69 Actual/360 Amortizing Balloon 0 70 Actual/360 Amortizing Balloon 0 71 Actual/360 Amortizing Balloon 0 72 Actual/360 Amortizing Balloon 0 73 Actual/360 Amortizing Balloon 0 74 Actual/360 Amortizing Balloon 0 75 Actual/360 Amortizing Balloon 0 76 Actual/360 Amortizing Balloon 0 77 Actual/360 Amortizing Balloon 0 78 Actual/360 Amortizing Balloon 0 79 Actual/360 Amortizing Balloon 0 80 Actual/360 Amortizing Balloon 0 81 Actual/360 Amortizing Balloon 0 82 Actual/360 Amortizing Balloon 0 83 Actual/360 Interest-only, Balloon Actual/360 84 Actual/360 Amortizing Balloon 0 85 Actual/360 Amortizing Balloon 0 86 Actual/360 Amortizing Balloon 0 87 Actual/360 Amortizing Balloon 0 88 Actual/360 Amortizing Balloon 0 89 Actual/360 Amortizing Balloon 0 90 Actual/360 Amortizing Balloon 0 91 Actual/360 Amortizing Balloon 0 92 Actual/360 Amortizing Balloon 0 93 Actual/360 Amortizing Balloon 0 94 Actual/360 Amortizing Balloon 0 95 Actual/360 Interest-only, Balloon Actual/360 Mortgage Loan Number Remaining IO Period (Mos.) Original Amort Term (Mos.) Remaining Amort Term (Mos.) Seasoning Prepayment Provisions Grace Period Default (Days)(5) Grace Period Late (Days)(5) Appraised Value ($)(6) Appraisal Date Coop -Rental Value(7) Coop - LTV as Rental(7) 1 22 2 L(26),D(90),O(4) 5 5 2 60 0 L(24),D or GRTR 1% or YM(89),O(7) 5 5 3 0 0 2 L(26),D(90),O(4) 5 5 Various 4 0 0 1 L(25),D(91),O(4) 5 5 5 0 1 L(25),D(91),O(4) 0 0 6 16 2 L(26),D(90),O(4) 6 6 7 0 1 L(26),GRTR 1% or YM(90),O(4) 5 5 8 0 0 1 L(24),GRTR 1% or YM(92),O(4) 5 5 9 0 2 L(26),D(30),O(4) 5 5 10 0 1 L(25),D(91),O(4) 5 5 11 0 1 L(25),D(91),O(4) 5 5 12 0 0 L(24),D(92),O(4) 5 5 13 0 1 L(25),D(31),O(4) 5 5 14 0 0 L(24),D(92),O(4) 5 5 15 10 2 L(26),D(30),O(4) 5 5 16 0 1 L(60),GRTR 1% or YM(56),O(4) 0 0 17 0 0 L(24),D(92),O(4) 5 5 18 0 0 L(24),D(92),O(4) 5 5 19 0 1 L(25),D(91),O(4) 5 5 20 23 1 L(25),D(93),O(2) 5 5 21 0 0 L(24),D(91),O(5) 5 5 22 0 1 L(26),GRTR 1% or YM(90),O(4) 5 5 23 10 2 L(26),D(30),O(4) 5 5 24 10 2 L(26),D(30),O(4) 5 5 25 0 1 L(25),D(91),O(4) 0 0 26 0 1 L(25),D(91),O(4) 0 0 27 10 2 L(26),D(30),O(4) 5 5 28 22 2 L(26),GRTR 1% or YM(87),O(7) 5 5 29 0 1 L(25),D(91),O(4) 5 5 30 0 2 L(26),D(90),O(4) 5 5 31 0 1 L(25),D(91),O(4) 5 5 32 23 1 L(25),D(92),O(3) 5 5 33 0 1 L(25),D(91),O(4) 5 5 34 0 2 L(26),D(30),O(4) 5 5 35 0 1 L(25),D(91),O(4) 5 0 36 0 1 L(25),D(91),O(4) 0 0 37 0 1 L(25),D(91),O(4) 5 0 38 0 1 L(25),D(92),O(3) 0 0 39 0 1 L(25),D(91),O(4) 0 0 40 0 1 L(25),D(92),O(3) 5 5 41 0 0 L(24),D(92),O(4) 0 0 42 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 43 0 2 L(26),D(90),O(4) 5 5 44 0 0 0 L(24),D(92),O(4) 5 5 45 0 0 L(24),D(92),O(4) 5 5 46 0 1 L(25),D(91),O(4) 0 0 47 0 3 L(27),D(89),O(4) 5 5 48 0 2 L(26),D(90),O(4) 5 5 49 22 2 L(26),D(90),O(4) 5 5 50 0 1 L(25),D(91),O(4) 5 5 51 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 52 0 0 2 GRTR 1% or YM(113),1%(3),O(4) 10 10 53 0 0 L(24),D(93),O(3) 5 5 54 0 1 L(25),D(91),O(4) 5 5 55 0 2 L(26),D(90),O(4) 5 5 56 0 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 57 22 2 L(26),D(90),O(4) 5 5 58 0 1 L(25),D(92),O(3) 5 5 59 0 1 L(25),D(93),O(2) 5 5 60 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 61 0 1 L(25),D(91),O(4) 5 5 62 0 1 L(25),GRTR 1% or YM(91),O(4) 5 5 63 23 1 L(25),D(91),O(4) 5 5 64 0 1 L(25),D(91),O(4) 5 5 65 0 1 L(25),D(91),O(4) 7 7 66 0 2 GRTR 1% or YM(113),1%(3),O(4) 10 10 67 0 2 GRTR 1% or YM(113),1%(3),O(4) 10 10 68 0 2 L(26),D(91),O(3) 0 0 69 0 1 L(25),D(91),O(4) 0 0 70 0 2 GRTR 1% or YM(113),1%(3),O(4) 10 10 71 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 72 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 73 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 74 0 1 L(25),D(91),O(4) 0 5 75 0 0 L(24),D(92),O(4) 5 5 76 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 77 0 2 L(26),D(90),O(4) 5 5 78 0 1 L(25),D(91),O(4) 5 5 79 0 1 L(25),D(91),O(4) 5 5 80 0 2 L(26),D(90),O(4) 5 5 81 0 1 L(25),D(92),O(3) 5 5 82 0 2 L(26),D(91),O(3) 0 0 83 0 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 84 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 85 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 86 0 2 GRTR 1% or YM(113),1%(3),O(4) 10 10 87 0 1 L(25),D(91),O(4) 0 0 88 0 2 L(26),D(90),O(4) 5 5 89 0 2 GRTR 1% or YM(113),1%(3),O(4) 10 10 90 0 2 GRTR 1% or YM(113),1%(3),O(4) 10 10 91 0 2 GRTR 1% or YM(113),1%(3),O(4) 10 10 92 0 1 L(25),D(91),O(4) 5 5 93 0 1 L(25),D(91),O(4) 0 0 94 0 1 GRTR 1% or YM(113),1%(3),O(4) 10 10 95 0 0 2 GRTR 1% or YM(113),1%(3),O(4) 10 10 Mortgage Loan Number Coop - Unsold Percent(8) Coop - Sponsor Units(8) Coop - Investor Units(8) Coop - Coop Units(8) Coop - Sponsor/Investor Carry(8) UW NOI DSCR (x)(4)(9) UW NCF DSCR (x)(4)(9) Cut-off Date LTV Ratio(4)(6) LTV Ratio at Maturity or ARD(4)(6) Cut-off Date UW NOI Debt Yield(4)(9) Cut-off Date UW NCF Debt Yield(4)(9) 1 2 3 4 5 6 7 8 9 10 11 12 13 2 14 15 2 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 0 0 0 0 NAP 43 44 45 2 46 47 48 49 50 51 16 0 0 52 0 0 0 0 NAP 53 54 55 56 0 0 0 0 NAP 57 58 59 60 5 0 0 61 62 63 64 65 66 7 0 0 -5322.84 67 4 0 0 68 69 70 4 0 0 71 7 6 0 72 0 0 0 0 NAP 73 12 0 0 74 75 76 18 0 0 77 78 79 80 81 82 83 0 0 0 0 NAP 84 15 0 0 85 12 0 0 86 4 0 0 87 88 89 0 0 0 0 NAP 90 28 0 0 8 8 91 0 0 0 0 NAP 92 93 2 94 0 0 0 0 NAP 95 0 0 0 0 NAP Mortgage Loan Number UW Revenues ($)(9)(10) UW Expenses ($)(9) UW Net Operating Income ($)(9) UW Replacement ($)(9) UW TI/LC ($)(9) UW Net Cash Flow ($)(9) Occupancy Rate(11) Occupancy as-of Date(11) UW Hotel ADR UW Hotel RevPAR 1 2 3 1 1 1 1 1 1 1 1 1 1 1 1 1 4 1 5 0 0 6 0 7 8 0 1 9 0 0 10 11 12 1 1 1 1 13 0 0 14 1 15 0 0 16 17 18 0 0 19 20 21 22 0 23 0 0 24 0 0 25 0 1 26 0 1 27 0 0 28 0 29 30 31 0 32 33 0 34 35 0 36 0 0 37 0 0 38 0 39 0 0 40 0 41 0 0 0 42 0 43 0 0 44 45 0 0 46 0 0 47 0 48 0 1 49 0 50 0 51 0 52 0 53 54 55 0 56 0 57 0 1 58 0 59 60 0 61 62 0 63 1 64 0 65 66 0 67 0 68 0 Various 0 0 69 0 70 0 71 0 72 0 73 0 74 1 75 0 76 0 77 1 78 79 0 80 1 81 0 82 0 83 0 84 0 85 0 86 0 87 0 88 0 89 0 90 0 91 0 92 0 93 0 94 0 95 0 Mortgage Loan Number Most Recent Period Most Recent Revenues ($) Most Recent Expenses ($) Most Recent NOI ($)(12) Most Recent Capital Expenditures Most Recent NCF ($) Most Recent Hotel ADR Most Recent Hotel RevPAR 1 NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV 2 Actual 2012 0 3 Various 2012 0 Annualized 9 11/30/2012 0 Annualized 5 11/30/2012 0 Annualized 8 8/31/2012 0 -125995 0 -125995 Annualized 10 11/30/2012 0 Annualized 6 11/30/2012 0 Annualized 11 11/30/2012 0 Annualized 9 10/31/2012 0 Annualized 9 12/31/2012 0 Annualized 8 10/31/2012 0 TTM 6/30/2012 0 Annualized 8 11/30/2012 0 Annualized 11 11/30/2012 0 Annualized 11 11/30/2012 0 NAV NAV NAV NAV NAV NAV 4 Actual 2012 0 5 Actual 2012 0 6 Actual 2012 0 7 Actual 2012 0 8 NAV NAV NAV NAV NAV NAV 9 Actual 2012 0 10 Actual 2012 11 Actual 2012 0 12 Actual 2012 Actual 2012 Actual 2012 Actual 2012 0 13 TTM 1/31/2013 14 Actual 2012 0 15 Actual 2012 0 16 Actual 2012 0 17 Actual 2012 0 18 Actual 2012 19 Actual 2012 0 20 Actual 2012 21 Actual 2012 0 22 TTM 1/25/2013 0 23 Actual 2012 0 24 Actual 2012 0 25 TTM 2/28/2013 0 26 TTM 2/28/2013 0 27 Actual 2012 0 28 Actual 2012 0 29 NAP NAP NAP NAP NAP NAP 30 TTM 11/30/2012 0 31 TTM 1/31/2013 32 Actual 2012 0 33 TTM 1/31/2013 0 34 Actual 2012 0 35 TTM 2/28/2013 0 36 Actual 2012 0 37 Actual 2012 0 38 TTM 1/31/2013 0 39 Actual 2012 0 40 Actual 2012 41 Actual 2012 0 Actual 2012 0 Actual 2012 0 42 NAP NAP NAP NAP NAP NAP 43 Actual 2012 0 44 Actual 2012 0 45 Actual 2012 46 Actual 2012 0 47 Actual 2012 0 48 Actual 2012 0 49 Actual 2012 50 Actual 2012 0 51 NAP NAP NAP NAP NAP NAP 52 NAP NAP NAP NAP NAP NAP 53 Actual 2012 54 Actual 2012 0 55 Actual 2012 0 56 NAP NAP NAP NAP NAP NAP 57 Actual 2012 58 Actual 2012 0 59 Actual 2012 60 NAP NAP NAP NAP NAP NAP 61 TTM 1/31/2013 62 Actual 2012 0 63 TTM 2/28/2013 0 64 TTM 1/31/2013 0 65 Actual 2012 0 66 NAP NAP NAP NAP NAP NAP 67 NAP NAP NAP NAP NAP NAP 68 Actual 2012 0 Actual 2012 0 Actual 2012 0 69 TTM 2/28/2013 0 70 NAP NAP NAP NAP NAP NAP 71 NAP NAP NAP NAP NAP NAP 72 NAP NAP NAP NAP NAP NAP 73 NAP NAP NAP NAP NAP NAP 74 NAP NAP NAP NAP NAP NAP 75 TTM 2/28/2013 0 76 NAP NAP NAP NAP NAP NAP 77 Actual 2012 0 78 Actual 2012 79 TTM 2/28/2013 0 80 Actual 2012 0 81 Actual 2012 82 Actual 2012 0 83 NAP NAP NAP NAP NAP NAP 84 NAP NAP NAP NAP NAP NAP 85 NAP NAP NAP NAP NAP NAP 86 NAP NAP NAP NAP NAP NAP 87 TTM 1/31/2013 88 Actual 2012 0 89 NAP NAP NAP NAP NAP NAP 90 NAP NAP NAP NAP NAP NAP 91 NAP NAP NAP NAP NAP NAP 92 TTM 2/28/2013 0 93 TTM 2/28/2013 0 94 NAP NAP NAP NAP NAP NAP 95 NAP NAP NAP NAP NAP NAP Mortgage Loan Number Second Most Recent Period Second Most Recent Revenues ($) Second Most Recent Expenses ($) Second Most Recent NOI ($)(12) Second Most Recent Capital Expenditures Second Most Recent NCF ($) Second Most Recent Hotel ADR Second Most Recent Hotel RevPAR 1 NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV 2 Actual 2011 0 3 NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV NAV 4 Actual 2011 0 5 Actual 2011 0 6 Actual 2011 0 7 Actual 2011 0 8 NAV NAV NAV NAV NAV NAV 9 Actual 2011 10 Actual 2011 0 11 Actual 2011 0 12 Actual 2011 0 Actual 2011 0 Actual 2011 0 Actual 2011 0 13 Actual 2012 14 Actual 2011 0 15 Actual 2011 0 16 Actual 2011 0 17 Actual 2011 0 18 Actual 2011 19 Actual 2011 0 20 Actual 2011 21 Actual 2011 0 22 Actual 2011 0 23 Actual 2011 24 Actual 2011 25 Actual 2012 0 26 Actual 2012 0 27 Actual 2011 28 Actual 2011 0 29 NAP NAP NAP NAP NAP NAP 30 Actual 2011 0 31 Actual 2012 32 Actual 2011 0 33 Actual 2012 0 34 Actual 2011 0 35 Actual 2012 0 36 Actual 2011 0 37 Actual 2011 0 38 Actual 2012 0 39 Actual 2011 0 40 Actual 2011 41 Actual 2011 0 Actual 2011 0 Actual 2011 0 42 NAP NAP NAP NAP NAP NAP 43 Actual 2011 0 44 Actual 2011 0 45 Actual 2011 46 Actual 2011 0 47 Actual 2011 0 48 Actual 2011 0 49 Actual 2011 50 Actual 2011 0 51 NAP NAP NAP NAP NAP NAP 52 NAP NAP NAP NAP NAP NAP 53 Actual 2011 54 Actual 2011 0 55 Actual 2011 0 56 NAP NAP NAP NAP NAP NAP 57 Actual 2011 58 Actual 2011 0 59 Actual 2011 60 NAP NAP NAP NAP NAP NAP 61 Actual 2012 62 Actual 2011 0 63 NAP NAP NAP NAP NAP NAP 64 Actual 2012 0 65 Actual 2011 0 66 NAP NAP NAP NAP NAP NAP 67 NAP NAP NAP NAP NAP NAP 68 Various 0 Actual 2011 0 TTM 7/10/2012 0 69 Actual 2011 0 70 NAP NAP NAP NAP NAP NAP 71 NAP NAP NAP NAP NAP NAP 72 NAP NAP NAP NAP NAP NAP 73 NAP NAP NAP NAP NAP NAP 74 NAP NAP NAP NAP NAP NAP 75 Actual 2012 0 76 NAP NAP NAP NAP NAP NAP 77 Actual 2011 0 78 Actual 2011 79 Actual 2012 0 80 Actual 2011 0 81 Actual 2011 82 Actual 2011 0 83 NAP NAP NAP NAP NAP NAP 84 NAP NAP NAP NAP NAP NAP 85 NAP NAP NAP NAP NAP NAP 86 NAP NAP NAP NAP NAP NAP 87 Actual 2011 0 88 Actual 2011 0 89 NAP NAP NAP NAP NAP NAP 90 NAP NAP NAP NAP NAP NAP 91 NAP NAP NAP NAP NAP NAP 92 Actual 2012 0 93 Actual 2012 0 94 NAP NAP NAP NAP NAP NAP 95 NAP NAP NAP NAP NAP NAP Mortgage Loan Number Third Most Recent Period Third Most Recent Revenues ($) Third Most Recent Expenses ($) Third Most Recent NOI ($)(12) Third Most Recent Capital Expenditures Third Most Recent NCF ($) Third Most Recent Hotel ADR Third Most Recent Hotel RevPAR Master Lease (Y/N) 1 NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N 2 Actual 2010 0 N 3 NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N NAV NAV NAV NAV NAV NAV N 4 Actual 2010 0 N 5 Actual 2010 0 N 6 Actual 2010 0 N 7 Actual 2010 0 N 8 NAV NAV NAV NAV NAV NAV N 9 Actual 2010 N 10 Actual 2010 0 N 11 Actual 2010 0 N 12 Actual 2010 0 N Actual 2010 0 N Actual 2010 0 N Actual 2010 0 N 13 Actual 2011 -160458 N 14 Actual 2010 0 N 15 Actual 2010 0 N 16 Actual 2010 0 N 17 Actual 2010 0 N 18 Actual 2010 N 19 Actual 2010 0 N 20 Actual 2010 N 21 Actual 2010 0 N 22 Actual 2010 0 N 23 Actual 2010 N 24 Actual 2010 0 N 25 Actual 2011 0 N 26 Actual 2011 0 N 27 Actual 2010 N 28 Actual 2010 0 N 29 NAP NAP NAP NAP NAP NAP N 30 Actual 2010 0 N 31 Actual 2011 N 32 Actual 2010 0 N 33 Actual 2011 0 N 34 Actual 2010 0 N 35 Actual 2011 N 36 Actual 2010 0 N 37 NAV NAV NAV NAV NAV NAV NAV NAV N 38 Actual 2011 0 N 39 Actual 2010 0 N 40 Actual 2010 N 41 Actual 2010 0 N Actual 2010 0 N Actual 2010 0 N 42 NAP NAP NAP NAP NAP NAP N 43 Actual 2010 0 N 44 Actual 2010 0 N 45 Actual 2010 N 46 Actual 2010 0 N 47 Actual 2010 0 N 48 Actual 2010 0 N 49 Actual 2010 N 50 Actual 2010 0 N 51 NAP NAP NAP NAP NAP NAP N 52 NAP NAP NAP NAP NAP NAP N 53 Actual 2010 N 54 Actual 2010 0 N 55 Actual 2010 0 N 56 NAP NAP NAP NAP NAP NAP N 57 Actual 2010 N 58 Actual 2010 0 N 59 Actual 2010 N 60 NAP NAP NAP NAP NAP NAP N 61 Actual 2011 N 62 Actual 2010 0 N 63 NAP NAP NAP NAP NAP NAP N 64 Actual 2011 0 N 65 Actual 2010 0 Y 66 NAP NAP NAP NAP NAP NAP N 67 NAP NAP NAP NAP NAP NAP N 68 Actual 2010 0 N Actual 2010 0 N NAV NAV NAV NAV NAV NAV N 69 Actual 2010 0 N 70 NAP NAP NAP NAP NAP NAP N 71 NAP NAP NAP NAP NAP NAP N 72 NAP NAP NAP NAP NAP NAP N 73 NAP NAP NAP NAP NAP NAP N 74 NAP NAP NAP NAP NAP NAP N 75 Actual 2011 0 N 76 NAP NAP NAP NAP NAP NAP N 77 Actual 2010 0 N 78 Actual 2010 N 79 Actual 2011 0 N 80 Actual 2010 0 N 81 Actual 2010 N 82 Actual 2010 0 N 83 NAP NAP NAP NAP NAP NAP N 84 NAP NAP NAP NAP NAP NAP N 85 NAP NAP NAP NAP NAP NAP N 86 NAP NAP NAP NAP NAP NAP N 87 Actual 2010 0 N 88 Actual 2010 0 N 89 NAP NAP NAP NAP NAP NAP N 90 NAP NAP NAP NAP NAP NAP N 91 NAP NAP NAP NAP NAP NAP N 92 Actual 2011 0 N 93 Actual 2011 0 N 94 NAP NAP NAP NAP NAP NAP N 95 NAP NAP NAP NAP NAP NAP N Mortgage Loan Number Largest Tenant Name(13)(14)(15) Largest Tenant Sq. Ft. Largest Tenant % of NRA Largest Tenant Exp. Date 2nd Largest Tenant Name(13)(14)(15)(19) 2nd Largest Tenant Sq. Ft. 2nd Largest Tenant % of NRA 2nd Largest Tenant Exp. Date 1 Various Various Various Various Various Various Various Various Amazon New Relic Metaswitch Networks Warner Bros. Entertainment 2 Wells Fargo Various Womble, Carlyle 3 Various Various Various Various GSA - DEA 1 GSA - DEA 1 GSA - Office of Disability Adjudication and Review 1 GSA - FBI 1 GSA - IRS GSA - IRS 1 GSA - Military Entrance Processing Station 1 GSA - FBI 1 GSA - Social Security Administration 1 GSA - DEA 1 GSA - Social Security Administration 1 GSA - Social Security Administration 1 GSA - IRS 1 GSA - Social Security Administration 1 4 CB2 Urban Outfitters 5 6 7 Walgreens Furniture 4 Less 8 Bimbo Bakeries USA 1 9 10 Kohl's Kittles Rooms Express 11 Walbaums HomeGoods 12 Various Various Various Various Various Various Various Various North Coast Logistics J&B Aviation Services Superior Pool Products Dal-Tile SSC West Graybar Electric Emser Tile 13 14 LA Fitness Picture Show Movie Theater 15 16 Pier 1 Imports Summit Mortgage Corporation 17 Liberty Mutual Various NiSource Retail Services, Inc. 18 19 Albertsons Goodwill Industries 20 Stage Office Depot 21 CVS Pharmacy Spencer Savings Bank 22 23 24 25 26 27 28 29 Pet Club The Vitamin Shoppe 30 Christmas Tree Shops Petco 31 32 Kroger Texas, L.P. Cousin's Crowley 33 34 Thomas Jefferson University Hospitals, Inc. Various National Mentor Healthcare, Inc. 35 36 37 38 39 40 41 42 43 44 AT&T Northfield Bank 45 46 47 48 49 50 51 52 53 Ollie's Bargain Outlet Goodwill Industries 54 Dental One, Inc Jade Garden 55 56 57 58 59 ESPN Radio The Fourmidable Group 60 61 Custer Roberson, LLP Sales Partnerships, Inc. 62 63 New Tech Carr Environmental Commercial Facilities 64 65 Mesquite Pediatrics Pyramid Cleaners 66 67 68 69 70 71 72 73 74 Rite Aid 1 75 76 77 Hastings Entertainment, Inc. O'Reilly Auto Parts 78 Family Practice CNY Diagnostics 79 80 Cato Anytime Fitness 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 Mortgage Loan Number 3rd Largest Tenant Name(13)(14) 3rd Largest Tenant Sq. Ft. 3rd Largest Tenant % of NRA 3rd Largest Tenant Exp. Date 4th Largest Tenant Name(14) 4th Largest Tenant Sq. Ft. 4th Largest Tenant % of NRA 4th Largest Tenant Exp. Date 1 Various Various Various Various Various Various Various Various Heffernan Insurance Graduate School Workshare Technology Rock You 2 YMCA Poyner Spruill 3 4 American Eagle Sunglass Hut 5 6 7 Lee's Discount Liquor Dotty's 8 9 10 Monkey Joe's Pier 1 Imports 11 JPMorgan Chase Bank Bagel Plaza 12 Various Various Various Various Various Various Various Various WorldPac Mission Foods PG&E VJB Vineyards & Cellars 13 14 Casabella Dance Stop Studios 15 16 Li's Restaurant Management Co McClenahan Bruer Communications 17 Total Energy Solution Weston and Sampson Engineers, Inc. 18 19 JPMorgan Chase Bank Chi Chi Pizza 20 Petco K & B Louisiana Corporation, dba Rite Aid 21 Dunkin Donuts Saladworks 22 23 24 25 26 27 28 29 Tide Dry Cleaning Teharu Sushi 30 Party City Five Below 31 32 Pahanish Karate, LLC William R. Seabert II 33 34 Mary Howard Health Center Atkin Olshin Schade Architects, Inc. 35 36 37 38 39 40 41 42 43 44 New Millennium Home Care Home Taste Food LLC 45 46 47 48 49 50 51 52 53 Dunham's Athleisure Corporation Party City 54 Richard E. Hoekstra, LLC Century 21 Paramount 55 56 57 58 59 Rogvoy Architects Detroit Technologies 60 61 Bendinelli Law Office, P.C. Red Rocks Pediatrics 62 63 Lucia Oaks, LP Remarkable Kids Pediatric 64 65 Home Town Dental Prudential Texas Properties 66 67 68 69 70 71 72 73 74 75 76 77 Check 'n Go Java Espress 0 0 78 Dr. Todd Gastro 79 80 Cleaners Radio Shack 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 Mortgage Loan Number 5th Largest Tenant Name(13)(14) 5th Largest Tenant Sq. Ft. 5th Largest Tenant % of NRA 5th Largest Tenant Exp. Date Engineering Report Date Environmental Report Date (Phase I) Environmental Report Date (Phase II) Seismic Report Date Seismic PML % Seismic Insurance Required(Y/N) Terrorism Insurance (Y/N) 1 Various Various Various Various Various Various Various Various N Y Securitas Security Se N Y Brand.Net N Y 2 Horack, Talley N Y 3 Various Various Various N Y N Y N Y N Y N Y N Y N Y N Y N Y N Y N Y N Y N Y N Y N Y 4 Sabilla N Y 5 N Y 6 N Y 7 Oh Jah N Y 8 N Y 9 N Y 10 Dress Barn N Y 11 Massage Envy N Y 12 Various Various Various Various N Y US Air Conditioning Distribution N Y N Y N Y 13 N Y 14 Hancock Fabrics N Y 15 N Y 16 Ethology, Inc. N Y 17 Hoyle, Tanner and Associates N Y 18 N Y 19 Del Taco N Y 20 Ronnie R. Rushing N Y 21 7-Eleven N Y 22 N Y 23 N Y 24 N Y 25 N Y 26 N Y 27 N Y 28 N Y 29 Smashburger N Y 30 Lumber Liquidators N Y 31 N Y 32 Subway Real Estate Corp. N Y 33 N Y 34 Rothman Institute N Y 35 N Y 36 N Y 37 N Y 38 N Y 39 N Y 40 N Y 41 Various N Y N Y N Y 42 N Y 43 N Y 44 Next Wave Clothing N Y 45 N Y 46 N Y 47 N Y 48 N Y 49 N Y 50 N Y 51 N Y 52 N Y 53 Midwest Motoplex, LLC N Y 54 Javier Paredes N Y 55 N Y 56 N Y 57 N Y 58 N Y 59 Slavik Company N Y 60 N Y 61 Envoy Mortgage LTD N Y 62 N Y 63 Merge Solutions N Y 64 N Y 65 Lab Corp. N Y 66 N Y 67 N Y 68 N Y N Y N Y 69 N Y 70 N Y 71 N Y 72 N Y 73 N Y 74 N Y 75 N Y 76 N Y 77 N Y 78 Ortho & Urology N Y 79 N Y 80 GameStop N Y 81 N Y 82 N Y 83 N Y 84 N Y 85 N Y 86 N Y 87 N Y 88 N Y 89 N Y 90 N Y 91 N Y 92 N Y 93 N Y 94 N Y 95 N Y Mortgage Loan Number Loan Purpose Engineering Escrow / Deferred Maintenance ($) Tax Escrow (Initial) Monthly Tax Escrow ($) Tax Escrow - Cash or LoC Tax Escrow - LoC Counterparty Insurance Escrow (Initial) Monthly Insurance Escrow ($) Insurance Escrow - Cash or LoC Insurance Escrow - LoC Counterparty Upfront Replacement Reserve ($) 1 Refinance 0 Cash 0 Springing 0 2 Acquisition 0 Cash 0 Springing 0 3 Acquisition 0 0 Springing 0 Springing 0 4 Refinance 0 Cash 0 Springing 0 5 Refinance 0 Cash Cash 0 6 Refinance 0 Cash Cash 0 7 Refinance 0 Cash Cash 0 8 Acquisition 0 0 Springing 0 Springing 0 9 Acquisition 0 Cash 0 Springing 0 10 Refinance 0 Cash Cash 0 11 Refinance 0 0 Springing 0 Springing 0 12 Refinance 0 Cash Cash 0 13 Refinance 0 Cash 0 Springing 0 14 Refinance Cash Cash 15 Acquisition 0 Cash 0 Springing 0 16 Refinance Cash Cash 0 17 Refinance 0 Cash 0 Springing 0 18 Refinance 0 Cash 0 Springing 19 Refinance Cash Cash 0 20 Refinance Cash Cash 0 21 Refinance Cash Cash 0 22 Refinance Cash Cash 23 Acquisition 0 Cash 0 Springing 0 24 Acquisition 0 Cash 0 Springing 0 25 Refinance 0 Cash Cash 26 Refinance 0 Cash Cash 27 Acquisition 0 Cash 0 Springing 0 28 Refinance 0 Cash 0 Springing 29 Refinance 0 Cash Cash 0 30 Acquisition 0 Cash Cash 0 31 Refinance Cash Cash 32 Refinance 0 Cash Cash 33 Refinance 0 0 Springing 0 Springing 0 34 Refinance Cash 0 Springing 35 Refinance Cash 0 Springing 36 Refinance Cash Cash 37 Refinance 0 Cash Cash 0 38 Refinance Cash Cash 39 Refinance Cash Cash 40 Refinance Cash Cash 0 41 Refinance 0 Cash Cash 42 Refinance 0 0 Springing 0 Springing 0 43 Acquisition Cash Cash 44 Refinance 0 Cash Cash 0 45 Refinance Cash 0 Springing 0 46 Refinance Cash Cash 47 Refinance Cash Cash 48 Refinance Cash Cash 0 49 Refinance Cash 0 Springing 0 50 Refinance Cash Cash 0 51 Refinance 0 0 Springing 0 Springing 0 52 Refinance 0 0 Springing 0 Springing 0 53 Refinance Cash Cash 0 54 Refinance 0 Cash Cash 0 55 Refinance Cash 0 Springing 0 56 Refinance 0 0 Springing 0 Springing 0 57 Refinance Cash 0 Springing 0 58 Refinance Cash Cash 59 Refinance Cash Cash 0 60 Refinance 0 0 Springing 0 Springing 0 61 Refinance 0 Cash Cash 0 62 Refinance 0 Cash Cash 0 63 Refinance 0 Cash Springing Cash 0 64 Refinance 0 Cash Cash 0 65 Acquisition Cash Cash 66 Refinance 0 0 Springing 0 Springing 0 67 Refinance 0 0 Springing 0 Springing 0 68 Various Cash Cash 69 Refinance 0 Cash Cash 70 Refinance 0 0 Springing 0 Springing 0 71 Refinance 0 Cash 0 Springing 0 72 Refinance 0 0 Springing 0 Springing 0 73 Refinance 0 0 Springing 0 Springing 0 74 Acquisition 0 0 Springing Cash 0 75 Refinance 0 Cash Cash 0 76 Refinance 0 0 Springing 0 Springing 0 77 Refinance 0 Cash Cash 78 Acquisition 0 Cash Cash 0 79 Refinance 0 Cash Cash 0 80 Refinance Cash Cash 0 81 Refinance 0 Cash Cash 82 Acquisition 0 Cash Cash 83 Refinance 0 0 Springing 0 Springing 0 84 Refinance 0 0 Springing 0 Springing 0 85 Refinance 0 0 Springing 0 Springing 0 86 Refinance 0 0 Springing 0 Springing 0 87 Refinance Cash Cash 88 Refinance Cash Cash 0 89 Refinance 0 0 Springing 0 Springing 0 90 Refinance 0 0 Springing 0 Springing 0 91 Refinance 0 0 Springing 0 Springing 0 92 Acquisition 0 0 Springing 0 Springing 0 93 Acquisition Cash Cash 94 Refinance 0 Cash 0 Springing 0 95 Refinance 0 0 Springing 0 Springing 0 Mortgage Loan Number Monthly Replacement Reserve ($)(16) Replacement Reserve Cap ($) Replacement Reserve Escrow - Cash or LoC Replacement Reserve Escrow - LoC Counterparty 1 0 Cash 2 0 Cash 3 Springing 0 4 Cash 5 0 Cash 6 0 Cash 7 0 Cash 8 Springing 0 9 $23,106 (4% of operating income in the prior month; Amount based on UW revenues) 0 Cash 10 0 Cash 11 Springing 0 12 Cash 13 0 Cash 14 Cash 15 $15,637 (4% of operating income in the prior month; Amount based on UW revenues) 0 Cash 16 0 Cash 17 0 Cash 18 Cash 19 0 Cash 20 0 Cash 21 0 Cash 22 0 Cash 23 $13,437 (4% of operating income in the prior month; Amount based on UW revenues) 0 Cash 24 $11,074 (4% of operating income in the prior month; Amount based on UW revenues) 0 Cash 25 0 Cash 26 0 Cash 27 $10,578 (4% of operating income in the prior month; Amount based on UW revenues) 0 Cash 28 0 Cash 29 0 0 30 0 Cash 31 Springing 0 Cash 32 Cash 33 Springing 0 34 0 Cash 35 0 Cash 36 0 Cash 37 0 Cash 38 0 Cash 39 0 Cash 40 0 Cash 41 0 Cash 42 0 0 43 Cash 44 0 0 45 Cash 46 0 Cash 47 0 Cash 48 0 Cash 49 0 Cash 50 0 Cash 51 0 0 52 0 0 53 0 Cash 54 0 Cash 55 0 Cash 56 0 0 57 0 Cash 58 0 Cash 59 0 Cash 60 0 0 61 Cash 62 0 Cash 63 0 Cash 64 0 Cash 65 0 Cash 66 0 0 67 0 0 68 0 Cash 69 0 Cash 70 0 0 71 0 0 72 0 0 73 0 0 74 0 0 75 Cash 76 0 0 77 0 Cash 78 0 Cash 79 0 Cash 80 0 Cash 81 0 Cash 82 0 Cash 83 0 0 84 0 0 85 0 0 86 0 0 87 0 Cash 88 0 Cash 89 0 0 90 0 0 91 0 0 92 Springing 0 93 0 Cash 94 0 0 95 0 0 Mortgage Loan Number Upfront TI/LC Reserve ($) Monthly TI/LC Reserve ($)(17)(18) TI/LC Reserve Cap ($)(18) TI/LC Escrow - Cash or LoC TI/LC Escrow - LoC Counterparty Debt Service Escrow (Initial) ($) Debt Service Escrow (Monthly) ($) Debt Service Escrow - Cash or LoC Debt Service Escrow - LoC Counterparty 1 0 Cash 0 0 2 0 0 0 0 0 3 0 Springing 0 0 0 4 0 0 0 0 0 5 0 0 0 0 0 6 0 0 0 0 0 7 0 Cash 0 0 8 0 0 0 0 0 9 0 0 0 0 0 10 0 Cash 0 0 11 0 0 0 0 0 12 Cash 0 0 13 0 0 0 0 0 14 Cash 0 0 15 0 0 0 0 0 16 0 0 Cash 0 0 17 0 Cash 0 0 18 0 0 0 0 0 19 0 Cash 0 0 20 0 Cash 0 0 21 0 Cash 0 0 22 0 0 0 0 0 23 0 0 0 0 0 24 0 0 0 0 0 25 0 0 0 0 0 26 0 0 0 0 0 27 0 0 0 0 0 28 0 0 0 0 0 29 0 Cash 0 0 30 Cash 0 0 31 0 0 0 0 0 32 Cash 0 0 33 0 0 0 0 0 34 Springing 0 Cash 0 0 35 0 0 0 0 0 36 0 0 0 0 0 37 0 0 0 0 0 38 0 0 0 0 0 39 0 0 0 0 0 40 0 0 0 0 0 41 0 0 0 0 0 42 0 0 0 0 0 43 0 0 0 0 0 44 0 0 0 0 0 45 0 0 0 0 0 46 0 0 0 0 0 47 0 0 0 0 0 48 0 0 0 0 0 49 0 0 0 0 0 50 0 0 0 0 0 51 0 0 0 0 0 52 0 0 0 0 0 53 Cash 0 0 54 Cash 0 0 55 0 0 0 0 0 56 0 0 0 0 0 57 0 0 0 0 0 58 0 0 0 0 0 59 0 0 Cash 0 0 60 0 0 0 0 0 61 Cash 0 0 62 0 0 0 0 0 63 Cash 0 0 64 0 0 0 0 0 65 Cash 0 0 66 0 0 0 0 0 67 0 0 0 0 0 68 0 0 0 0 0 69 0 0 0 0 0 70 0 0 0 0 0 71 0 0 0 0 0 72 0 0 0 0 0 73 0 0 0 0 0 74 0 0 0 0 0 75 0 0 0 0 0 76 0 0 0 0 0 77 0 Cash 0 0 78 Cash 0 0 79 0 0 0 0 0 80 Cash 0 0 81 0 0 0 0 0 82 0 0 0 0 0 83 0 0 0 0 0 84 0 0 0 0 0 85 0 0 0 0 0 86 0 0 0 0 0 87 0 0 0 0 0 88 0 0 0 0 0 89 0 0 0 0 0 90 0 0 0 0 0 91 0 0 0 0 0 92 0 0 0 0 0 93 0 0 0 0 0 94 0 0 0 0 0 95 0 0 0 0 0 Mortgage Loan Number Other Escrow I Reserve Description Other Escrow I (Initial) ($) Other Escrow I (Monthly) ($) Other Escrow I Cap ($) Other Escrow I Escrow - Cash or LoC OtherEscrow I - LoC Counterparty 1 New Relic/Brand.Net/Almanac TILC / Free Rent Reserve TILC - $636,985 / Free Rent - $1,096,348 0 0 Cash 2 Wells Fargo Rollover Reserve 0 Springing 0 3 0 0 0 4 Urban Outfitters TILC/Free Rent Reserve 0 0 Cash 5 PIP Reserve 0 0 Cash 6 0 0 0 7 0 0 0 8 0 0 0 9 PIP Reserve 0 0 Cash 10 Kittle Reserve 0 Springing 0 11 0 0 0 12 North Coast Logistics Reserve 0 0 Cash 13 0 0 0 14 0 0 0 15 PIP Reserve 0 0 Cash 16 Tenant Reserve 0 0 Cash 17 TES Reserve 0 0 Cash 18 QA Reserve 0 0 Cash 19 Albertson's Tax Reserve 0 0 Cash 20 0 0 0 21 0 0 0 22 0 0 0 23 PIP Reserve 0 0 Cash 24 PIP Reserve 0 0 Cash 25 0 0 0 26 0 0 0 27 PIP Reserve 0 0 Cash 28 0 0 0 29 Tenant Allowance Reserve 0 0 Cash 30 0 0 0 31 0 0 0 32 0 0 0 33 0 0 0 34 0 0 0 35 0 0 0 36 PIP Reserve 0 Cash 37 0 Springing 0 38 0 0 0 39 PIP Reserve 0 Cash 40 0 0 0 41 0 0 0 42 0 0 0 43 PIP Reserve 0 0 Cash 44 0 0 0 45 PIP Reserve 0 0 Cash 46 PIP Reserve 0 Cash 47 0 0 0 48 0 0 0 49 0 0 0 50 0 0 0 51 0 0 0 52 0 0 0 53 0 0 0 54 Dental One Reserve Fund 0 0 Cash 55 0 0 0 56 0 0 0 57 0 0 0 58 0 0 0 59 Birach Radio Free Rent Reserve 0 0 Cash 60 0 0 0 61 Widenback-Brown Reserve 0 0 Cash 62 0 0 0 63 0 0 0 64 0 0 0 65 Labcorp Reserve 0 0 Cash 66 0 0 0 67 0 0 0 68 Capital Improvement Reserve 0 0 Cash 69 0 0 0 70 Collateral Security Agreement for Capital Improvements 0 0 Cash 71 0 0 0 72 0 0 0 73 0 0 0 74 0 0 0 75 0 0 0 76 0 0 0 77 0 0 0 78 CNY Diagnostics/Family Practice TI Reserve 0 Springing 0 79 0 0 0 80 0 0 0 81 0 0 0 82 0 0 0 83 0 0 0 84 0 0 0 85 0 0 0 86 0 0 0 87 0 0 0 88 0 0 0 89 0 0 0 90 0 0 0 91 0 0 0 92 Ground Rent Reserve 0 Springing 0 93 0 0 0 94 0 0 0 95 0 0 0 Mortgage Loan Number Other Escrow II Reserve Description(19) Other Escrow II (Initial) ($)(19) Other Escrow II (Monthly) ($) Other Escrow II Cap ($) Other Escrow II Escrow - Cash or LoC OtherEscrow II - LoC Counterparty Holdback 1 New Relic Security Deposit Reserve 0 0 LoC Silicon Valley Bank 2 0 0 0 3 0 0 0 4 American Eagle / Havaianas Free Rent Reserve American Eagle - $1,250,000 / Havaianas - $150,000 0 0 Cash 5 Seasonality Reserve 0 Excess Cash Flow Cash 6 0 0 0 7 0 0 0 8 0 0 0 9 0 0 0 10 0 0 0 11 0 0 0 12 Deposit Account Reserve 0 0 Cash 13 0 0 0 14 0 0 0 15 0 0 0 16 0 0 0 17 Hoyle Reserve 0 0 Cash 18 0 0 0 19 0 0 0 20 0 0 0 21 0 0 0 22 0 0 0 23 0 0 0 24 0 0 0 25 0 0 0 26 0 0 0 27 0 0 0 28 0 0 0 29 0 0 0 30 0 0 0 31 0 0 0 32 0 0 0 33 0 0 0 34 0 0 0 35 0 0 0 36 0 0 0 37 0 0 0 38 0 0 0 39 0 0 0 40 0 0 0 41 0 0 0 42 0 0 0 43 0 0 0 44 0 0 0 45 0 0 0 46 0 0 0 47 0 0 0 48 0 0 0 49 0 0 0 50 0 0 0 51 0 0 0 52 0 0 0 53 0 0 0 54 0 0 0 55 0 0 0 56 0 0 0 57 0 0 0 58 0 0 0 59 0 0 0 60 0 0 0 61 0 0 0 62 0 0 0 63 0 0 0 64 0 0 0 65 0 0 0 66 0 0 0 67 0 0 0 68 0 0 0 69 0 0 0 70 0 0 0 71 0 0 0 72 0 0 0 73 0 0 0 74 0 0 0 75 0 0 0 76 0 0 0 77 0 0 0 78 0 0 0 79 0 0 0 80 0 0 0 81 0 0 0 82 0 0 0 83 0 0 0 84 0 0 0 85 0 0 0 86 0 0 0 87 0 0 0 88 0 0 0 89 0 0 0 90 0 0 0 91 0 0 0 92 0 0 0 93 0 0 0 94 0 0 0 95 0 0 0 Mortgage Loan Number Ownership Interest(20) Ground Lease Initial Expiration Date(20) Annual Ground Rent Payment(20) Annual Ground Rent Increases(20) 1 Fee Fee Fee 2 Both Beginning 1/1/2019, rent shall be 6% of ground leased parcel value 3 Fee Fee Fee Fee Fee Fee Fee Fee Fee Fee Fee Fee Fee Fee Fee 4 Fee 5 Fee 6 Fee 7 Fee 8 Fee 9 Both NAP 10 Fee 11 Fee 12 Fee Fee Fee Fee 13 Fee 14 Fee 15 Fee 16 Fee 17 Leasehold Prior year per acre rate plus annual CPI adjustment 18 Fee 19 Fee 20 Fee 21 Fee 22 Fee 23 Fee 24 Fee 25 Fee 26 Fee 27 Fee 28 Fee 29 Fee 30 Fee 31 Fee 32 Fee 33 Fee 34 Fee 35 Fee 36 Fee 37 Fee 38 Fee 39 Fee 40 Fee 41 Fee Fee Fee 42 Fee 43 Fee 44 Fee 45 Fee 46 Fee 47 Fee 48 Fee 49 Fee 50 Fee 51 Fee 52 Fee 53 Fee 54 Fee 55 Fee 56 Fee 57 Fee 58 Fee 59 Fee 60 Fee 61 Fee 62 Fee 63 Fee 64 Fee 65 Fee 66 Fee 67 Fee 68 Fee Fee Fee 69 Fee 70 Fee 71 Fee 72 Fee 73 Fee 74 Fee 75 Fee 76 Fee 77 Fee 78 Fee 79 Fee 80 Fee 81 Fee 82 Fee 83 Fee 84 Fee 85 Fee 86 Fee 87 Fee 88 Fee 89 Fee 90 Fee 91 Fee 92 Leasehold 93 Fee 94 Fee 95 Fee Mortgage Loan Number Lockbox Whole Loan Cut-off Date Balance ($)(21) Whole Loan Debt Service ($)(24) Subordinate Secured Debt Original Balance ($)(22) Subordinate Secured Debt Cut-off Date Balance ($)(23) Whole Loan UW NOI DSCR (x)(24) Whole Loan UW NCF DSCR (x)(24) Whole Loan Cut-off Date LTV Ratio(25) Whole Loan Cut-off Date UW NOI Debt Yield(25) Whole Loan Cut-off Date UW NCF Debt Yield(25) Mezzanine Debt Cut-off Date Balance($) 1 Hard/Upfront Cash Management 2 Hard/Upfront Cash Management 3 Springing (Without Established Account) 4 Springing (Without Established Account) 5 Hard/Springing Cash Management 6 Soft/Springing Cash Management 7 Hard/Springing Cash Management 8 Springing (Without Established Account) 9 Soft/Springing Cash Management 10 Soft/Springing Cash Management 11 Springing (Without Established Account) 12 Springing (Without Established Account) 13 Hard/Springing Cash Management 14 None 15 Soft/Springing Cash Management 16 Hard/Springing Cash Management 17 Soft/Springing Cash Management 18 Soft/Springing Cash Management 19 Soft/Springing Cash Management 20 Hard/Springing Cash Management 21 Hard/Springing Cash Management 22 None 23 Soft/Springing Cash Management 24 Soft/Springing Cash Management 25 None 26 None 27 Soft/Springing Cash Management 28 Springing (Without Established Account) 29 None 30 Hard/Springing Cash Management 31 None 32 None 33 None 34 None 35 None 36 Hard/Springing Cash Management 37 Springing (Without Established Account) 38 Soft/Springing Cash Management 39 Hard/Springing Cash Management 40 Springing (Without Established Account) 41 Springing (Without Established Account) 42 None 0 2.89x 2.89x 43 Hard/Springing Cash Management 44 None 45 Soft/Springing Cash Management 46 Hard/Springing Cash Management 47 Springing (Without Established Account) 48 Soft/Springing Cash Management 49 None 50 Soft/Springing Cash Management 51 None 0 8.85x 8.85x 52 None 0 7.96x 7.96x 53 None 54 Hard/Springing Cash Management 55 Soft/Springing Cash Management 56 None 0 24.90x 24.90x 57 None 58 None 59 Hard/Springing Cash Management 60 None 0 3.93x 3.93x 61 Soft/Springing Cash Management 62 None 63 Hard/Springing Cash Management 64 None 65 None 66 None 67 None 0 6.13x 6.13x 68 Springing (Without Established Account) 69 None 70 None 71 None 0 5.31x 5.31x 72 None 0 8.54x 8.54x 73 None 0 4.21x 4.21x 74 Hard/Upfront Cash Management 75 None 76 None 77 None 78 Springing (Without Established Account) 79 None 80 Springing (Without Established Account) 81 Springing (Without Established Account) 82 Springing (Without Established Account) 83 None 0 20.69x 20.69x 84 None 0 4.97x 4.97x 85 None 0 6.60x 6.60x 86 None 0 7.24x 7.24x 87 None 88 None 89 None 0 6.29x 6.29x 90 None 0 6.83x 6.83x 91 None 0 14.79x 14.79x 92 None 93 Springing (Without Established Account) 94 None 0 5.08x 5.08x 95 None Mortgage Loan Number Sponsor Affiliated Sponsors 1 Shorenstein Company LLC 2 Starwood Distressed Opportunity Fund IX-1; Starwood Distressed Opportunity Fund IX Global, L.P. 3 GSA Realty Holdings, LLC 4 David Dushey 5 Ross M. Lindsay, III 6 Michael Anderson; Kenneth Tramp 7 Garry Goett 8 Joseph Morris; Robert Morris 9 Carey Watermark Investors Incorporated Y - Group A 10 Alan V. Young; William A. Young 11 Kimco Income Operating Partnership, L.P. 12 Vincent M. Rizzo 13 Tae Woo Park; Charles K. Cho 14 Samuel Engelman 15 Carey Watermark Investors Incorporated Y - Group A 16 Melvin Mark Companies 17 Daniel L. Plummer; Cyrus W. Gregg; Cyrus W. Gregg Revocable Trust 18 Nikunj Lakha Y - Group C 19 Harris Toibb; Linda Susan Toibb; HLTT 20 Harold Schertz 21 Robert M. Pagano 22 Nina Bushkin Judson 23 Carey Watermark Investors Incorporated Y - Group A 24 Carey Watermark Investors Incorporated Y - Group A 25 Kim W. Eggleston Y - Group E 26 Kim W. Eggleston Y - Group E 27 Carey Watermark Investors Incorporated Y - Group A 28 Westport Properties Inc. 29 Perry Koon 30 David Grunberger 31 Joseph Shalev, M.D.; Priscilla Scalley; Edward Castello 32 Edith Olanoff, Elana Spitzberg 33 Michael B. Eisler; Benjamin D. Eisler; Shirley E. Eisler; Michael Bradley Eisler Revocable Trust; Eisler Revocable Trust; BACO Realty Corporation 34 Lawrence Botel, Michael F. Young, Peter C. Soens, Jeffrey R. Seligsohn 35 William M. Warfield 36 Nareshkumar Patel; Dahyabhai Patel Y - Group B 37 Nazarali Momin; Akbarali Momin 38 Deborah L. Soboleski; Patrick J Flynn, Jr. 39 Chinu Shah; Dahyabhai Patel Y - Group B 40 Jerry Lee Carroll, Jr., Kim William McLean and Jerry L. Carroll 41 John Philip Murphy 42 NAP 43 Burgess Investment Group 44 Steven Feldman; Gary Feldman; Irving Feldman 45 Nikunj Lakha Y - Group C 46 Chinu Shah; Dahyabhai Patel Y - Group B 47 Kamran Farhadi 48 Hal Lashlee, Trustee of Hal Lashlee Living Trust Y - Group D 49 Craig Koenigsberg; Lloyd Goldman Y - Group F 50 Hal Lashlee, Trustee of Hal Lashlee Living Trust Y - Group D 51 NAP 52 NAP 53 Robert Ferree 54 William L. Hutchinson 55 Vimal K. Goyal; Suresh Tewani; Shashi Goyal Y - Group G 56 NAP 57 Craig Koenigsberg; Lloyd Goldman Y - Group F 58 Michael D. Goldberg and Yale Goldberg 59 Slavik Enterprises, LLC, John William Frasco, Eric A. Gold and William H. Vaughn 60 NAP 61 Zachary Segal 62 Gary Fusari; Jill Fusari; Roy Yowell 63 Christopher P. D'Agostino; Samuel Feinberg; Josh Feinberg; Bryan D'Agostino 64 Vimal K. Goyal; Suresh Tewani; Shashi Goyal Y - Group G 65 Dan Morrison 66 NAP 67 NAP 68 Mark Kelly; Peter Whitehead 69 James M. Shrode 70 NAP 71 NAP 72 NAP 73 NAP 74 Burgess Chan 75 Nassim Bayat; Ali Montazeri 76 NAP 77 George Champion, III 78 Alan B. Foster; A. John Merola; Robin W. Young; John D. Murphy, Jr.; E. Randall Noble 79 David S. Worth; Sharon Polonia 80 James J. Morrison, Jr.; Patricia P. Morrison 81 Michael P. Hickmann; Cindy McFerrin 82 Ronald L. Osborne 83 NAP 84 NAP 85 NAP 86 NAP 87 Kim W. Eggleston Y - Group E 88 Sid Moss; Marvin Walkon; MW GP, LLC; SIM GP, LLC 89 NAP 90 NAP 91 NAP 92 Corporate Property Associates 17 - Global Incorporated Y - Group A 93 Hugh Reid, Jr. 94 NAP 95 NAP WFRBS Commercial Mortgage Trust 2013-C13 ANNEX A See "Description of the Mortgage Pool—Certain Terms of the Mortgage Loans—Additional Mortgage Loan Information" in the Free Writing Prospectus for additional information on all mortgage loans and “Annex B —Top Fifteen Loan Summaries” for additional information on the 15 largest mortgage loans. "WFB" denotes Wells Fargo Bank, National Association, "RBS" denotes The Royal Bank of Scotland plc and RBS Financial Products Inc. ("RBSFP"), "LIG I" denotes Liberty Island Group I LLC, "Basis" denotes Basis Real Estate Capital II, LLC, "CIIICM" denotes C-III Commercial Mortgage LLC.RBSFP was the originator of mortgage loan #28 (US Storage Centers - Torrance).The Royal Bank of Scotland plc was the sole originator of all other RBS loans. Information regarding mortgage loans that are cross-collateralized with other mortgage loans is based upon the individual loan balances, except that the applicable loan-to-value ratio, cut-off balance per unit, debt service coverage ratio or debt yield for each such mortgage loan is based upon the ratio or yield (as applicable) for the aggregate indebtedness evidenced by all loans in the group. On an individual basis, without regard to the cross-collateralization feature, any mortgage loan that is part of a cross-collateralized group of mortgage loans may have a higher loan-to-value ratio, lower debt service coverage ratio and/or lower debt yield than is presented herein. For Mortgage Loan #41 (Next Door Self Storage), the Number of Units excludes approximately 66,385 square feet of uncovered and covered exterior RV storage. For mortgage loan #44 (1101-1123 Kings Highway), the Number of Units includes 11,100 square feet of retail space and 8,379 square feet of office space. For mortgage loan #65 (Thomasson Center), the Number of Units includes 19,860 square feet of retail space and 11,187 square feet of medical office space. For mortgage loan #1 (188 Spear Street and 208 Utah Street), all LTVs, DSCRs and Debt Yields are calculated assuming the full loan amount of $87,000,000.The Holdback can be disbursed in whole or in part provided that the following conditions are satisfied: (i) a minimum net operating income debt yield of 9.4%, based on a loan amount equal to $82,000,000 plus the Holdback; and (ii) no event of default has occurred or is continuing.If the Holdback has not been released by February 27, 2018, the lender may apply the unreleased proceeds to pay down the loan, accompanied by the applicable yield maintenance premium to be paid by the borrower.Assuming the full Holdback balance is applied to the full loan amount of $87,000,000, Cut-off Date LTV Ratio, LTV Ratio at Maturity or ARD, U/W NOI DSCR, U/W NCF DSCR, U/W NOI Debt Yield and U/W NCF Debt Yield are 53.8%, 44.9%, 1.87x, 1.71x, 10.3% and 9.5%, respectively. For mortgage loan #2 (301 South College Street), the mortgage loan represents Note A-2 of two pari passu companion loans, which have a combined Cut-off Date principal balance of $175,000,000. Note A-1 is not included in the trust. All LTVs, DSCRs, Debt Yields and Cut-off Date Balance per Unit/SF presented are based on Note A-1 and Note A-2 in the aggregate ("301 South College Street Loan Combination"). The Note A-2 mortgage loan is the non-controlling interest in the 301 South College Street Loan Combination. For mortgage loan #4 (825-845 Lincoln Road), the borrower is not in payment default if failure to pay is cured within three business days of receipt of written notice from the lender; provided that lender shall not be required to give borrower notice of payment default more than once within any six month period. For mortgage loans #9 (Hampton Inn & Suites – Beale Street), #15 (Hampton Inn & Suites – Atlanta), #23 (Hilton Garden Inn – Baton Rouge), #24 (Hampton Inn – Birmingham), #27 (Hampton Inn & Suites – Legacy Park), and #92 (Cathedral Canyon Self Storage), the borrower is not required to pay any late charge (i) with respect to the first two delinquent payments during any 12 month calendar period or (ii) with respect to the first two delinquent payments following any change by lender to the Monthly Debt Service Payment Amount following notice of such change, however, the borrower is subject to default interest for any delinquent payments. With respect to the mortgage loans secured by residential cooperative properties, the as-is appraised value of each property is the appraised value of such property assuming such property is operated as a residential cooperative and, in general, equals the sum of (i) the gross sellout value of all cooperative units in such residential cooperative property (applying a discount for units that are subject to existing rent regulated or rent-controlled rental tenants as and if deemed appropriate by the appraiser), based in part on various comparable sales of cooperative apartment units in the market,plus (ii) the amount of the underlying debt encumbering such residential cooperative property.The comparable sales considered in the appraisers’ estimates of gross sellout values may have occurred at properties where the cooperative entity’s underlying mortgage debt per cooperative unit was substantially more or less than that at the applicable mortgaged property. The appraisers generally made no adjustments to comparable sales statistics to account for any such differences, although monthly unit maintenance obligations may have been considered. For mortgage loan #1 (188 Spear Street and 208 Utah Street), the appraised value of the 188 Spear Street mortgaged property was $119,700,000, assuming all unpaid tenant improvement and leasing commissions, including those for the largest and second largest tenant, have not been paid.The Appraised Value represents the value given that all tenant improvement and leasing commissions, including those for the largest and second largest tenant, have either been paid or reserved upfront. For mortgage loan #12 (Industry West Commerce Center), the mortgaged property Appraised Values presented are based on the hypothetical assumption that the collateral has been split into three separate lots.The aggregate of the mortgaged property Appraised Values is $22,350,000. The Coop - Rental Value of a residential cooperative property is the appraised value of such property assuming such property is operated as a multifamily rental property and, in general, is derived by applying an appropriate capitalization rate (as determined by the appraiser) to the underwritten net cash flow for such residential cooperative property.Such underwritten net cash flow is the projected net cash flow reflected in such appraisal and, in general, equals projected operating income at the property assuming such property is operated as a multifamily rental property with rents and other income set at prevailing market rates (but taking into account the presence of existing rent regulated or rent-controlled rental tenants), reduced by underwritten property operating expenses, a market-rate vacancy assumption and projected replacement reserves, in each case as determined by the appraiser.However, the projected net cash flow used in such determinations may differ materially from the scheduled monthly maintenance payments from the tenant-stockholders upon which residential cooperatives depend. Coop - Sponsor Units refers to the number of units owned by the original sponsor responsible for the property’s conversion into cooperative ownership. A sponsor may rent its units or opt to market them for sale (either individually or as a whole). Coop - Investor Units refers to a bulk number of units owned by a non-tenant investor(s), who can rent or sell the units. Coop - Coop Units refers to the number of units owned by the borrower, which is a cooperative corporation. In this capacity, the cooperative may manage its units as an investor would or use the units for the benefit of its cooperative members. Coop – Unsold Percent refers to the ratio of the total number of units collectively owned by the original sponsor, a non-tenant investor or the cooperative corporation to the number of units with shares allocated.Coop - Sponsor/Investor Carry is the sponsor’s or the investor’s net cash flow calculated by subtracting maintenance charges on the sponsor or investor owned units from the actual rents collected on such units, to the extent available. For purposes of determining the debt service coverage ratio and debt yield for a residential cooperative mortgage loan, the UW NCF and the UW NOI for a residential cooperative property is the projected net cash flow reflected in an appraisal of such residential cooperative property and, in general, equals projected operating income at the property assuming such property is operated as a rental property with rents and other income set at prevailing market rates (but taking into account the presence of existing rent regulated or rent-controlled rental tenants), reduced by underwritten property operating expenses, a market-rate vacancy assumption and projected replacement reserves, in each case as determined by the appraiser. However, the projected net cash flow used in such determinations may differ materially from the scheduled monthly maintenance payments from the tenant-stockholders upon which residential cooperatives depend. Accordingly, UW Revenues, UW Expenses and UW Replacement are derived from the appraisal. For mortgage loan #3 (GSA Portfolio), the IRS – Mesa, AZ mortgaged property has a month-to-month tenant occupying 5,609 square feet and has been underwritten as vacant. For mortgage loan #11 (Merrick Commons), a tenant occupying 15,038 square feet, representing 13.9% of net rentable square feet, is in bankruptcy and has been underwritten as vacant. With respect to the residential cooperative mortgage loans, the Occupancy Rate reported reflects the property vacancy assumption in the related appraisal for purposes of determining the Appraised Value of the related mortgaged property as a multifamily rental property (i.e., the Coop - Rental Value). Additionally, the Occupancy as-of Date reflects the appraisal valuation date for such loans. The Most Recent NOI, Second Most Recent NOI, Third Most Recent NOI, and the related fields shown for the mortgage loans secured by residential cooperative properties are “NAP”. Residential cooperatives are not-for-profit entities that set maintenance fees to cover current expenses and plan for future capital needs. A residential cooperative can increase or decrease maintenance fees according to its anticipated expenses and level of cash reserves. The historical NOI figures are not representative of the cash flow generated by the property if it were operated as a multifamily rental property. In certain cases, mortgage loans may have tenants that have executed leases, but may not be fully paying rent or occupying the related leased premises, that were included in the underwriting. For mortgage loan #1 (188 Spear Street and 208 Utah Street), the second largest tenant at the 188 Spear Street mortgaged property (73,391 square feet), representing 34.1% of net rentable square feet, has signed a lease but is not in occupancy of its entire space or paying rent on 18,363 square feet.The free rent period is expected to expire February 1, 2014.There is a $539,962 reserve to cover outstanding tenant improvements and leasing commissions on 55,028 square feet and a $1,046,691 reserve to cover the outstanding free rent period.The fifth largest tenant at the 208 Utah Street mortgaged property (4,649 square feet), representing 6.1% of net rentable square feet, has signed a lease but is not in occupancy.The tenant is expected to take occupancy in April 2013.There is a $58,113 reserve to cover outstanding tenant improvements and leasing commissions. For mortgage loan #4 (825-845 Lincoln Road), the second largest tenant (13,126 square feet), representing 33.8% of net rentable square feet, has executed a lease but has not taken occupancy or began paying rent.The borrower is expected to deliver the space before April 30, 2013 and the tenant will begin paying rent 120 days thereafter.There is a $1,250,000 reserve to cover the outstanding free rent period.The third largest tenant (4,500 square feet), representing 11.6% of net rentable square feet, has executed a lease but has not taken occupancy or begun paying rent.The borrower is expected to deliver the space before June 30, 2013 and the tenant will begin paying rent 180 days thereafter.There is a $1,250,000 reserve to cover the outstanding free rent period.In addition, the mortgage loan is full recourse to the sponsor until the following have occurred: (i) the sponsor delivers the tenant space to Urban Outfitters and American Eagle and has satisfied all landlord lease obligations associated with the space; and (ii) Urban Outfitters and American Eagle are paying full contractual rent and have delivered estoppels satisfactory to the lender. For mortgage loan #12 (Industry West Commerce Center), the largest tenant at the 256 Sutton Place mortgaged property (24,060 square feet), representing 20.6% of net rentable square feet, has executed a lease but will not begin paying rent until July 2013.There is a $44,000 reserve to cover the outstanding free rent period. For mortgage loan #59 (Bingham Office), the largest tenant, (11,766 square feet), representing 26.2% of net rentable square feet, has a half rent period through April 2014. The borrower deposited $130,000 into a reserve account at closing to cover the shortfall between underwritten rent and collected rent over this period. For mortgage loan #61 (9035 Wadsworth Parkway), the largest tenant (9,060 square feet), representing 14.9% of net rentable square feet, has 2,180 square feet of dark space which was underwritten as vacant. For mortgage loan #65 (Thomasson Center), the fifth largest tenant (2,203 square feet), representing 6.4% of net rentable square feet, has agreed to a three year lease extension but has not signed the agreement and is currently month-to-month.Until such time as the tenant executes the lease extension, the borrower has agreed to provide a springing master lease to pay the rent and CAM recoveries provided for under the terms of the lease extension for the term of the lease extension (three years).The springing master lease is guaranteed by the loan guarantor. The tenant early termination options discussed in this footnote are not intended to be an exclusive list. In particular, termination options based on co-tenancy clauses are generally included only for top five tenants by net rentable square feet if the option is currently or imminently exercisable. For mortgage loan #1 (188 Spear Street and 208 Utah Street), the largest tenant at the 188 Spear Street mortgaged property (83,477 square feet), representing 38.8% of net rentable square feet, has a one-time right to terminate its lease on March 31, 2018 upon providing 12 months written notice and payment of a termination fee equal to three months base rent and all outstanding unamortized tenant improvements and leasing commissions.The second largest tenant at the 208 Utah Street mortgaged property (11,278 square feet), representing 14.7% of net rentable square feet, may terminate its lease at any time after May 1, 2015, but no later than May 1, 2017, upon providing nine months written notice and payment of $75,187 plus all outstanding unamortized tenant improvement and leasing commissions. For mortgage loan #3 (GSA Portfolio), the only tenant at the DEA – Tucson, AZ mortgaged property (63,501 square feet), representing 100% of net rentable square feet, may terminate its lease at any time on or after November 1, 2021 upon providing 90 days written notice.The only tenant at the FBI – Carey, NC mortgaged property (25,458 square feet), representing 100% of net rentable square feet, may terminate its lease at any time on or after September 18, 2019 upon providing 60 days written notice.The only tenant at the IRS – Mesa, AZ property (24,853 square feet), representing 81.6% of net rentable square feet, may terminate its lease at any time on or after April 1, 2018 upon providing 90 days written notice.The only tenant at the FBI – Baton Rouge, LA mortgaged property (14,398 square feet), representing 100% of net rentable square feet, may terminate its lease at any time on or after February 23, 2022 upon providing 60 days written notice. The only tenant at the SSA – Lacombe, LA mortgaged property (11,360 square feet), representing 100% of net rentable square feet, may terminate its lease at any time on or after May 19, 2021 upon providing 60 days written notice.The only tenant at the IRS – Huntsville, AL mortgaged property (13,670 square feet), representing 100% of net rentable square feet, may terminate its lease at any time on or after March 1, 2016 upon providing 60 days written notice. For mortgage loan #4 (825-845 Lincoln Road), the second largest tenant (13,126 square feet), representing 33.8% of net rentable square feet, may terminate its lease within 30 days written notice if the landlord does not deliver the tenant’s space by January 22, 2014. For mortgage loan #16 (Water Tower), the fifth largest tenant (5,178 square feet), representing 4.7% of net rentable square feet, has the one time right to terminate the lease on July 31, 2014 with written notice of at least 180 days prior to the effective termination date. For mortgage loan #17 (100 International), the largest tenant (54,787 square feet), representing 48.5% of net rentable square feet, may terminate 23,531 square feet on January 31, 2015 upon providing nine months written notice and payment of a $86,909 termination fee. For mortgage loan #29 (Gateway 101), the third largest tenant (3,192 square feet), representing 9.5% of net rentable square feet, has the right to terminate its lease with 120 days notice if gross sales are below $800,000 before October 10, 2017 of its lease. Tenant will also have to pay a termination fee equal to the landlord's unamortized portion of construction allowance, broker's leasing commissions, and six months rent. For mortgage loan #30 (Johnson City Town Center), the fourth largest tenant (8,000 square feet), representing 9.5% of net rentable square feet, may terminate its lease as of December 31, 2015 if tenant sales are less than $1,600,000 in the previous 12 months, upon providing 180 days written notice. For mortgage loan #63 (Spring Hill Office Suites), the largest tenant (8,213 square feet) representing 20.4% of net rentable square feet, has the one-time right toterminate its lease as of June 1, 2014 upon three months written notice and payment of a termination penalty. For mortgage loan #80 (Shreveport Plaza), the fourth largest tenant (2,500 square feet), representing 10.9% of net rentable square feet, may terminate its lease at any time if gross sales for any fiscal year are less than $600,000 upon providing 60 days written notice. For mortgage loan #2 (301 South College), the largest tenant (686,834 square feet), representing 69.5% of net rentable square feet, has multiple leases that expire as follows: 20,392 square feet expiring April 30, 2014; and 666,442 square feet expiring December 31, 2021.The largest tenant also subleases 3,056 square feet of its space for a total annual base rent of $65,580 ($21.46 per square foot) expiring May 31, 2013.The second largest tenant (92,815 square feet), representing 9.4% of net rentable square feet, subleases 18,563 square feet for a total annual base rent of $454,788 ($24.50 per square foot) expiring May 31, 2014 and 5,613 square feet for a total annual base rent of $120,679 ($21.50 per square foot) expiring July 31, 2014. For mortgage loan #14 (Merchants Exchange), the largest tenant (48,420 square feet), representing 37.1% of net rentable square feet, is operating under a sub-lease agreement entered with Kroger, the main lessor, through June 30, 2017 at a rent of $17.56 per square foot. The tenant has four, five-year extensions to renew upon 180 days at $21.30, $23.43, $25.77, $28.34 per square feet respectively. If LA Fitness elects to renew its lease after the original lease expiration on June 30, 2017, the lease becomes a direct lease between the borrower and LA Fitness and Kroger is released from any liability under their initial lease. For mortgage loan #17 (100 International Drive), the largest tenant (54,787 square feet), representing 48.5% of net rentable square feet, has multiple leases that expire as follows: 23,531 square feet expiring January 31, 2016; and 31,256 square feet expiring August 31, 2017. For mortgage loan #34 (Sheridan Building), the largest tenant (15,715 square feet), representing 16.1% of net rentable square feet, has multiple leases that expire as follows: 4,569 square feet expiring September 30, 2014, 4,732 square feet expiring August 31, 2017 and 6,414 square feet expiring July 31, 2019. For mortgage loan #5 (Hampton Inn & Suites Oceanfront) and #43 (Candlewood Suites - Victoria, TX), the Monthly Replacement Reserve is equal to the greater of (i) 1/12th of 4% of the prior year's gross revenue and (ii) the monthly amount required to be reserved pursuant to the franchise agreement for the replacement of FF&E but excluding any amounts attributable to a PIP. For mortgage loans #9 (Hampton Inn & Suites – Beale Street), #15 (Hampton Inn & Suites – Atlanta), #18 (Hampton Inn - GA Tech), #23 (Hilton Garden Inn – Baton Rouge), #24 (Hampton Inn – Birmingham), #27 (Hampton Inn & Suites – Legacy Park) and #45 (Hampton Inn Newnan), the Monthly Replacement Reserve will be adjusted on a monthly basis to 4% of operating income for the property from the most recent calendar month.The amount presented is based on underwritten revenues. For mortgage loans #36 (Holiday Inn Express - Largo), #37 (Staybridge Suites Stafford), #39 (Holiday Inn - Ames) and #46 (Holiday Inn Express - Ames), the Monthly Replacement Reserve is equal to 1/12th of 4% of the prior year's gross revenue. For mortgage loan #3 (GSA Portfolio), the Monthly TI/LC begins with the monthly payment in December 2020, subject to a cap equal to one year of gross rent for all leases that either expire and are not renewed or are terminated in 2021. For mortgage loan #14 (Merchants Exchange), if the largest tenant (48,420 square feet), representing 37.1% of net rentable square feet, has not renewed its lease 12 months prior to expiration, the monthly collection shall increase to $40,000. If the largest tenant gives notice to vacate nine months prior to lease expiration, the monthly collection shall increase to $53,333 and the cap shall increase to $750,000. In the event a new tenant occupies the largest tenant’s space and the NOI DSCR is less than 1.60x but more than 1.50x, then monthly collection will become $23,000 and the cap readjusted to $425,000; if the NOI DSCR is not less than 1.60x, the original collection amount of $6,250 as well as the original cap of $150,000 shall be resumed. For mortgage loan #30 (Johnson City Town Center), if the largest tenant (34,627 square feet), representing 41.3% of net rentable square feet, does not deliver notice of its intention to renew on or before March 31, 2021, the Monthly TI/LC will increase to $40,000 and the TI/LC Cap will increase to an amount equal to the then-current gross annual rent under the largest tenant’s lease. For mortgage loan #1 (188 Spear Street and 208 Utah Street), the TI/LC Cap will be reduced to $989,310 if the largest and second largest tenants at the 188 Spear Street mortgaged property (totaling 156,868 square feet), representing 73.0% of net rentable square feet, both renew or extend their leases for at least five years. For mortgage loan #34 (Sheridan Building), a TI/LC Reserve Cap of $250,000 will become effective if at any time the balance of the TI/LC Reserve falls below $150,000. For mortgage loan #77 (510-580 17th Street), a TI/LC Reserve Cap of $100,000 will become effective if the largest tenant (21,560 square feet), representing 65.3% of net rentable square feet, exercises its renewal option under their lease, or a tenant unaffiliated with borrower and otherwise acceptable to lender enters into a triple net lease in accordance with the related loan documents. For mortgage loan #1 (188 Spear Street and 208 Utah Street), the borrower will assign a $5,068,057 letter of credit posted by the second largest tenant at the 188 Spear Street mortgaged property (73,391 square feet), representing 34.1% of net rentable square feet, to the lender. For mortgage loan #2 (301 South College), a portion of the mortgaged property is subject to a ground lease and sub-ground leases.The mortgage loan borrower owns the fee interest in approximately 93% of the land area and has a sub-leasehold interest in the balance of the mortgaged property. The initial ground lease expires on December 31, 2067. For mortgage loan #9 (Hampton Inn & Suites – Beale Street), the hotel portion of the mortgaged property is subject to a ground lease under a PILOT program with Memphis City Revenue Finance Corporation, which expires on December 31, 2038; however, the ground lessor executed an accommodation fee mortgage at closing, and the fee interest is encumbered and subjected to the mortgage of the leasehold interest.The borrower leases 60 parking spaces at a neighboring parking garage for the use of hotel guests, which is a leasehold interest. For mortgage loan #92 (Cathedral Canyon Self Storage), lender holds a subleasehold mortgage with respect to the mortgaged property.The Bureau of Indian Affairs leases land to Falcon Lake Properties pursuant to a master lease.The ground lease and the sublease are not subordinate to the loan documents by their terms; however, the ground lessor and sublessor have agreed that if they ever elect to encumber their respective interests in the premises they will cause any such lien to be subordinate to the mortgage.Annual ground rent increases are determined based on the cost of living index every three years starting in 1995. With respect to the mortgage loans secured by residential cooperative properties that have existing subordinate secured indebtedness, the Whole Loan Cut-off Date Balance equals the sum of the Cut-off Date Balance of the Trust Mortgage Loan plus the balance of the existing subordinate loan, assuming the existing subordinate loan amount is fully advanced and the entire amount thereof is outstanding as of the Cut-off Date. The Subordinate Secured Debt Original Balance for the mortgage loans secured by residential cooperative properties that have existing subordinate secured indebtedness indicates as if the existing subordinate loan amount is fully advanced on the date of closing of said subordinate loan. With respect to the mortgage loans secured by residential cooperative properties that have existing subordinate secured indebtedness, the Subordinate Secured Debt Cut-off Date Balance indicates the balance of the subordinate secured indebtedness as of April 1, 2013. The Whole Loan Debt Service, Whole Loan UW NOI DSCR and Whole Loan UW NCF DSCR for the mortgage loans secured by residential cooperative properties that have existing subordinate secured debt are calculated assuming (i) that interest on the subordinate secured indebtedness is accruing pursuant to the applicable loan document (with the applicable interest rate determined using LIBOR in effect as of April 1, 2013 and giving effect to any applicable interest rate floor), (ii) that the subordinate secured indebtedness has been fully advanced and the entire amount thereof is outstanding as of the Cut-off Date and (iii) that the initial interest-only period for such subordinate secured indebtedness has expired and the related borrower is required to make scheduled principal plus interest payments as set forth in the corresponding promissory note. The Whole Loan Cut-Off Date LTV Ratio, Whole Loan Cut-Off Date UW NOI Debt Yield and Whole Loan Cut-Off Date UW NCF Debt Yield for the mortgage loans secured by residential cooperative properties that have existing subordinate secured indebtedness are calculated assuming that the subordinate secured indebtedness has been fully advanced and the entire amount thereof is outstanding as of the Cut-off Date.
